 

 


BRAZIL  MINERALS,  INC. 

 

--------------------------------------------------------------------------------





 

2013  STOCK  INCENTIVE  PLAN 

 

 

--------------------------------------------------------------------------------



 

 

ARTICLE  I 

 

PURPOSE 

 

The purpose of this Plan is to enhance the profitability and value of BRAZIL
MINERALS, INC. (the “Company”) for the benefit of its stockholders by enabling
the Company to offer Eligible Employees, Consultants and Non-Employee Directors
cash and stock-based compensation and/or incentives in the Company to
compensate, attract, retain or reward such individuals and/or strengthen the
mutuality of interests between such individuals and the Company’s stockholders.
This Plan may be used to compensate Consultants with stock registered on Form
S-8 consistent with the requirements pertaining to Registration Statements on
Form S-8.

 


ARTICLE  II 

 

DEFINITIONS 

 

For purposes of this Plan, the following terms shall have the following
meanings: 

 

2.1              “Acquisition  Event”  means  a  merger  or  consolidation  in 
which  the  Company  is not  the  surviving  entity,  any  transaction  that 
results  in  the  acquisition  of  all  or  substantially  all  of the
Company’s  outstanding  Common  Stock  by  a  single  person  or  entity  or 
by  a  group  of  persons and/or  entities  acting  in  concert,  or  the  sale 
or  transfer  of  all  or  substantially  all  of  the  Company’s assets. 

 

2.2              “Affiliate”   means   each   of the   following:  
(a) any Subsidiary;   (b)   any   Parent;  (c)  any  corporation,  trade  or 
business  (including,  without  limitation,  a partnership  or  limited
liability  company)  which  is  directly  or  indirectly  controlled  50%  or 
more  (whether  by  ownership of stock,  assets  or  an  equivalent  ownership 
interest  or  voting  interest)  by  the  Company;  (d)  any corporation, 
trade  or  business  (including,  without  limitation,  a  partnership  or 
limited  liability company)  which  directly  or  indirectly  controls  50%  or 
more  (whether  by  ownership  of  stock, assets  or  an  equivalent  ownership 
interest  or  voting  interest)  of  the  Company;  and  (e)  any  other entity 
in  which  the  Company  or  any  of  its  Affiliates  has  a  material  equity 
interest  and  which  is designated  as  an  “Affiliate”  by  resolution  of 
the  Committee;  provided  that  the  Common  Stock subject  to  any  Award 
constitutes  “service  recipient  stock”  for  purposes  of  Section  409A  of 
the Code or  otherwise  does  not  subject  the  Award  to  Section  409A  of 
the  Code. 

 

2.3              “Appreciation  Award”  means  any  Award  under  this  Plan 
of  any  Stock  Option, Stock  Appreciation  Right  or  Other  Stock-Based 
Award,  provided  that  such  Other  Stock-Based Award  is  based  on  the 
appreciation  in  value  of  a  share  of  Common  Stock  in  excess  of  an 
amount  equal  to  at  least  the  Fair  Market  Value  of  the  Common  Stock 
on  the  date  such  Other  Stock-Based Award  is  granted. 

 

 


 

 

1

--------------------------------------------------------------------------------

 

 

2.4              “Award”  means  any  award  under  this  Plan  of  any  Stock 
Option,  Stock Appreciation  Right,  Restricted  Stock,  Performance  Share, 
Other  Stock-Based  Award  or Performance-Based  Cash  Awards.  All  Awards 
shall  be  granted  by,  confirmed  by,  and  subject  to the terms  of,  a 
written  agreement  executed  by  the  Company  and  the  Participant. 

 

2.5              “Board”  means  the  Board  of  Directors  of  the  Company. 

 

2.6              “Cause”  means  with  respect  to  a  Participant’s 
Termination  of  Employment  or Termination  of  Consultancy  from  and  after 
the  date  hereof,  the  following:  (a)  in  the  case  where there  is  no 
employment  agreement,  consulting  agreement,  change  in  control  agreement 
or  similar agreement  in  effect  between  the  Company  or  an  Affiliate 
and  the  Participant  at  the  time  of  the grant  of  the  Award  (or  where 
there  is  such  an  agreement  but  it  does  not  define  “cause”  (or  words
of like  import)),  termination  due  to:  (i)  a  Participant’s  conviction 
of,  or  plea  of  guilty  or  nolo contendere  to,  a  felony;  (ii) 
perpetration  by  a  Participant  of  an  illegal  act,  or  fraud  which  could
cause  significant  economic  injury  to  the  Company;  (iii)  continuing 
willful  and  deliberate  failure by  the  Participant  to  perform  the 
Participant’s  duties  in  any  material  respect,  provided  that  the
Participant  is  given  notice  and  an  opportunity  to  effectuate  a  cure 
as  determined  by  the Committee;  or  (iv)  a  Participant’s  willful 
misconduct  with  regard  to  the  Company  that  could have  a  material 
adverse  effect  on  the  Company;  or  (b)  in  the  case  where  there  is 
an  employment agreement,  consulting  agreement,  change  in  control 
agreement  or  similar  agreement  in  effect between  the  Company  or  an 
Affiliate  and  the  Participant  at  the  time  of  the  grant  of  the  Award
that  defines  “cause”  (or  words  of  like  import),  “cause”  as  defined 
under  such  agreement; provided,  however,  that  with  regard  to  any 
agreement  under  which  the  definition  of  “cause”  only applies  on 
occurrence  of  a  change  in  control,  such  definition  of  “cause”  shall 
not  apply  until  a change  in  control  actually  takes  place  and  then 
only  with  regard  to  a  termination  thereafter.  With respect  to  a 
Participant’s  Termination  of  Directorship,  “cause”  means  an  act  or 
failure  to  act  that constitutes  cause  for  removal  of  a  director  under 
applicable  Nevada  law. 

 

2.7              “Change  in  Control”  has  the  meaning  set  forth  in 
Section  13.2. 

 

2.8              “Change  in  Control  Price”  has  the  meaning  set  forth 
in  Section 13.1. 

 

2.9              “Code”  means  the  Internal  Revenue  Code  of  1986,  as 
amended.  Any reference  to any  section  of  the  Code  shall  also  be  a 
reference  to  any  successor  provision  and  any  Treasury Regulation 
promulgated  thereunder. 

 

2.10              “Committee”  means:  (a)  with  respect  to  the  application 
of  this  Plan  to  Eligible Employees  and  Consultants,  a  committee  or 
subcommittee  of  the  Board  appointed  from  time  to time  by  the  Board, 
which  committee  or  subcommittee  shall  consist  of  two  or  more 
non-employee directors,  each  of  whom  shall  be  (i)  a  “non-employee 
director”  as  defined  in  Rule  16b-3;  (ii)  to the extent  required  by 
Section  162(m)  of  the  Code,  an  “outside  director”  as  defined   under
Section  162(m)  of  the  Code;  and  (iii)  an  “independent  director”  for 
purposes  of  the  applicable stock  exchange  rules;  and  (b)  with  respect 
to  the  application  of  this  Plan  to  Non-Employee Directors,  the  Board.
  To  the  extent  that  no  Committee  exists  that  has  the  authority  to 
administer this Plan,  the  functions  of  the  Committee  shall  be  exercised 
by  the  Board.  If  for  any  reason  the appointed  Committee  does  not 
meet  the  requirements  of  Rule  16b-3  or  Section  162(m)  of  the Code, 
such  noncompliance  shall  not  affect  the  validity  of  Awards,  grants, 
interpretations  or  other actions  of  the  Committee. 

 

 

2

--------------------------------------------------------------------------------

 

 

2.11              “Common  Stock”  means  the  common  stock,  no  par  value, 
of  the  Company. 

 

2.12              “Company”  means  BRAZIL  MINERALS,  INC.  a  Nevada 
corporation,  and  its successors  by  operation  of  law. 

 

2.13              “Consultant”  means  any  individual  or  entity  who 
provides  bona  fide  consulting or advisory  services  to  the  Company  or 
its  Affiliates  pursuant  to  a  written  agreement,  which  are not  in 
connection  with  the  offer  and  sale  of  securities  in  a  capital-raising 
transaction,  including, but  not  limited  to,  law  firms  and  individual 
attorneys. 

 

2.14              “Disability”  means  with  respect  to  a  Participant’s 
Termination,  a  permanent  and total  disability  as  defined  in  Section 
22(e)(3)  of  the  Code.  A  Disability  shall  only  be  deemed  to occur  at 
the  time  of  the  determination  by  the  Committee  of  the  Disability. 
Notwithstanding  the foregoing,  for  Awards  that  are  subject  to  Section 
409A  of  the  Code,  Disability  shall  mean  that  a Participant  is 
disabled  under  Section  409A(a)(2)(C)(i)  or  (ii)  of  the  Code. 

 

2.15              “Effective  Date”  means  the  effective  date  of  this 
Plan  as  defined  in Article  XVII. 

 

2.16              “Eligible  Employees”  means  each  employee  of  the 
Company  or  an Affiliate. 

 

2.17              “Exchange  Act”  means  the  Securities  Exchange  Act  of 
1934,  as  amended.  Any references  to  any  section  of  the  Exchange  Act 
shall  also  be  a  reference  to  any   successor provision. 

 

2.18              “Fair  Market  Value”  means,  unless  otherwise  required 
by  any  applicable provision  of  the  Code  or  any  regulations  issued 
thereunder,  as  of  any date  and  except  as  provided below,  the  last 
sales  price  reported  for  the  Common  Stock  on  the  applicable  date: 
(a)  as  reported on the  principal  national  securities  exchange  in  the 
United  States  on  which  it  is  then  traded,  or (b)  if  the  Common 
Stock  is  not  traded,  listed  or  otherwise  reported  or  quoted,  the 
Committee shall  determine  in  good  faith  the  Fair  Market  Value  in 
whatever  manner  it  considers  appropriate taking  into  account  the 
requirements  of  Section  409A  of  the  Code.  For  purposes  of  the  grant 
of any  Award,  the  applicable  date  shall  be  the  trading  day 
immediately  prior  to  the  date  on  which the Award  is  granted.  For 
purposes  of  the  exercise  of  any  Award,  the  applicable  date  shall  be 
the date  a  notice  of  exercise  is  received  by  the  Committee  or,  if 
not  a  day  on  which  the  applicable market  is  open,  the  next  day that 
it  is  open. 

 

2.19              “Family  Member”  means  “family  member”  as  defined  in 
Section  A.1.(5)  of  the general  instructions  of  Form  S-8. 

 

2.20          “GAAP”  has  the  meaning  set  forth  in  Section  11.2(c)(ii). 

 

3

--------------------------------------------------------------------------------

 

 

2.21              “Incentive  Stock  Option”  means  any  Stock  Option 
awarded  to  an  Eligible Employee  of  the  Company,  its  Subsidiaries  and 
its  Parent  (if  any)  under  this  Plan  intended  to  be and  designated  as 
an  “Incentive  Stock  Option”  within  the  meaning  of  Section  422  of  the 
Code. 

 

2.22              “Non-Employee  Director”  means  a  director  of  the 
Company  who  is  not  an  active employee  of  the  Company  or  an 
Affiliate. 

 

2.23              “Non-Qualified  Stock  Option”  means  any  Stock  Option 
awarded  under  this  Plan that  is  not  an  Incentive  Stock  Option. 

 

2.24              “Other  Stock-Based  Award”  means  an  Award  under  Article 
X  of  this  Plan  that is valued  in  whole  or  in  part  by  reference  to, 
or  is  payable  in  or  otherwise  based  on,  Common Stock,  including, 
without  limitation,  a  restricted  stock  unit  or  an  Award  valued  by 
reference  to  an Affiliate. 

 

2.25              “Parent”  means  any  parent  corporation  of  the  Company 
within  the  meaning  of Section  424(e)  of  the  Code. 

 

2.26              “Participant”    means    an    Eligible    Employee,  
Non-Employee  Director  or Consultant  to  whom  an  Award  has  been  granted 
pursuant  to  this  Plan. 

 

2.27              “Performance  Goals”  means,  for  purposes  of  the  grant 
or  vesting  of  Awards  of Restricted  Stock,  Other  Stock-Based  Awards, 
Performance  Shares  and/or  Performance-Based Cash  Awards,  each  intended 
to  be  “performance-based”  under  Section  162(m)  of  the  Code,  shall be
based  on  the  attainment  of  certain  target  levels  of,  or  a  specified 
increase  or  decrease  (as applicable)  of  the  performance  goals 
established  by  the  Committee. 

 

2.28              “Performance-Based  Cash  Award”  means  a  cash  Award 
under  Article  XI  of this Plan  that  is  payable  or  otherwise  based  on 
the  attainment  of  certain  pre-established performance  goals  during  a 
Performance  Period. 

 

2.29              “Performance  Period”  means  the  duration  of  the  period 
during  which  receipt  of an  Award  is  subject  to  the  satisfaction  of 
performance  criteria,  such  period  as  determined  by  the Committee  in 
its  sole  discretion. 

 

2.30          “Performance  Share”  means  an  Award  made  pursuant  to 
Article  IX  of  this  Plan of the  right  to  receive  Common  Stock  or  cash 
of  an  equivalent  value  at  the  end  of  a  specified Performance  Period. 

 

2.31          “Person”  means  any  individual,  corporation,  partnership, 
limited  liability company,  firm,  joint  venture,  association,  joint-stock 
company,  trust,  incorporated  organization, governmental  or  regulatory  or 
other  entity. 

 

2.32          “Plan”  means  this  BRAZIL  MINERALS,  INC.  2013  Stock 
Incentive  Plan,  as amended  from  time  to  time. 

 

2.33          “Reference  Stock  Option”  has  the  meaning  set  forth  in 
Section  7.1. 

 

4

--------------------------------------------------------------------------------

 

 

2.34              “Release”  means  Securities  and  Exchange  Commission 
Release  No.  33-7646. 

 

2.35              “Restricted  Stock”  means  an  Award  of  shares  of  Common 
Stock  under  this  Plan that  is  subject  to  restrictions  under  Article 
VIII. 

 

2.36              “Restriction  Period”  has  the  meaning  set  forth  in 
Subsection  8.3(a). 

 

2.37              “Rule  16b-3”  means  Rule  16b-3  under  Section  16(b)  of 
the  Exchange  Act  as  then in effect  or  any  successor  provision. 

 

2.38              “Section  162(m)  of  the  Code”  means  the  exception  for 
performance-based compensation  under  Section  162(m)  of  the  Code  and  any 
applicable  Treasury  regulations thereunder. 

 

2.39              “Section  409A  of  the  Code”  means  the  nonqualified 
deferred  compensation  rules under  Section  409A  of  the  Code  and  any 
applicable  Treasury  regulations  thereunder. 

 

2.40              “Securities  Act”  means  the  Securities  Act  of  1933,  as 
amended  and  all  rules  and regulations  promulgated  thereunder.  Any 
reference  to  any  section  of  the  Securities  Act  shall  also be a 
reference  to  any  successor  provision. 

 

2.41              “Stock  Appreciation  Right”  means  the  right  pursuant  to 
an  Award  granted  under Article  VII.  A  Tandem  Stock  Appreciation  Right 
shall  mean  the  right  to  surrender  to  the Company  all  (or  a  portion) 
of  a  Stock  Option  in  exchange  for  cash  or  a  number  of  shares  of
Common  Stock  (as  determined  by  the  Committee,  in  its  sole  discretion, 
on  the  date  of  grant) equal  to  the  difference  between  (a)  the  Fair 
Market  Value  on  the  date  such  Stock  Option  (or  such portion  thereof) 
is  surrendered,  of  the  Common  Stock  covered  by  such  Stock  Option  (or 
such portion  thereof),  and  (b)  the  aggregate  exercise  price  of  such 
Stock  Option  (or  such  portion thereof).  A  Non-Tandem  Stock  Appreciation 
Right  shall  mean  the  right  to  receive  cash  or  a number  of  shares  of 
Common  Stock  (as  determined  by  the  Committee,  in  its  sole  discretion, 
on the date  of  grant)  equal  to  the  difference  between  (i)  the  Fair 
Market  Value  of   a   share   of Common  Stock  on  the  date  such  right 
is  exercised,  and  (ii)  the  aggregate  exercise  price  of  such right, 
otherwise  than  on  surrender  of  a  Stock  Option. 

 

2.42              “Stock  Option”  or  “Option”  means  any  option  to 
purchase  shares  of  Common Stock  granted  to  Eligible  Employees, 
Non-Employee  Directors  or  Consultants  granted  pursuant to Article  VI. 

 

2.43          “Subsidiary”  means  any  subsidiary  corporation  of  the 
Company  within  the meaning  of  Section  424(f)  of  the  Code. 

 

2.44          “Ten  Percent  Stockholder”  means  a  person  owning  stock 
possessing  more  than 10%  of  the  total  combined  voting  power  of  all 
classes  of  stock  of  the  Company,  its  Subsidiaries or its  Parent. 

 

2.45          “Termination”     means    a    Termination    of   
Consultancy,    Termination    of Directorship  or  Termination  of 
Employment,  as  applicable. 

 

5

--------------------------------------------------------------------------------

 

 

2.46              “Termination  of  Consultancy”  means:  (a)  that  the 
Consultant  is  no  longer  acting as  a  consultant  to  the  Company  or  an 
Affiliate;  or  (b)  when  an  entity  which  is  retaining  a Participant  as 
a  Consultant  ceases  to  be  an  Affiliate  unless  the  Participant 
otherwise  is,  or thereupon  becomes,  a  Consultant  to  the  Company  or 
another  Affiliate  at  the  time  the  entity ceases  to  be  an  Affiliate. 
In  the  event  that  a  Consultant  becomes  an  Eligible  Employee  or  a
Non-Employee  Director  upon  the  termination  of  his  or  her  consultancy, 
unless  otherwise determined  by  the  Committee,  in  its  sole  discretion, 
no  Termination  of  Consultancy  shall  be deemed  to  occur  until such  time 
as  such  Consultant is no longer  a  Consultant,  an  Eligible Employee  or  a 
Non-Employee  Director.  Notwithstanding  the  foregoing,  the  Committee  may, 
in its  sole  discretion,  otherwise  define  Termination  of  Consultancy  in 
the  Award  agreement  or,  if  no rights  of  a  Participant  are  reduced, 
may  otherwise  define  Termination  of  Consultancy  thereafter. 

 

2.47              “Termination  of  Directorship”  means  that  the 
Non-Employee  Director  has ceased  to  be  a  director  of  the  Company; 
except  that  if  a  Non-Employee  Director  becomes  an Eligible  Employee  or 
a  Consultant  upon  the  termination  of  his  or  her  directorship,  his  or 
her ceasing  to  be  a  director  of  the  Company  shall  not  be  treated  as 
a  Termination  of  Directorship unless  and  until  the  Participant  has  a 
Termination  of  Employment  or  Termination  of Consultancy,  as  the  case 
may  be. 

 

2.48              “Termination  of  Employment”  means:  (a)  a  termination 
of  employment (for reasons  other  than  a  military  or  personal  leave  of 
absence  granted  by  the  Company)  of  a Participant  from  the  Company  and 
its  Affiliates;  or  (b)  when  an  entity  which  is  employing  a
Participant  ceases  to  be  an  Affiliate,  unless  the  Participant 
otherwise  is,  or  thereupon  becomes, employed  by  the  Company  or  another 
Affiliate  at  the  time  the  entity  ceases  to  be  an  Affiliate.  In the
event  that  an  Eligible  Employee  becomes  a  Consultant  or  a 
Non-Employee  Director  upon  the termination  of  his  or  her  employment, 
unless  otherwise  determined  by  the  Committee,  in  its  sole discretion, 
no  Termination  of  Employment  shall  be  deemed  to  occur  until  such 
time  as  such Eligible  Employee  is  no  longer  an  Eligible  Employee,  a 
Consultant  or  a  Non-Employee  Director. Notwithstanding  the  foregoing, 
the  Committee  may,  in  its  sole  discretion,  otherwise  define Termination 
of  Employment  in  the  Award  agreement  or,  if  no  rights  of  a 
Participant  are  reduced, may  otherwise  define  Termination  of  Employment 
thereafter. 

 

2.49              “Transfer”  means:  (a)  when  used  as  a  noun,  any 
direct  or  indirect  transfer,  sale, assignment,  pledge,  hypothecation, 
encumbrance  or  other  disposition  (including  the  issuance  of equity  in 
a  Person),  whether  for  value  or  no  value  and  whether  voluntary  or 
involuntary (including  by  operation  of  law),  and  (b)  when  used  as  a 
verb,  to  directly  or  indirectly  transfer, sell,  assign,  pledge, 
encumber,  charge,  hypothecate  or  otherwise  dispose  of  (including  the
issuance  of  equity  in  a  Person)  whether  for  value  or  for  no  value 
and  whether  voluntarily  or involuntarily  (including  by  operation  of 
law).  “Transferred”  and  “Transferrable”  shall  have  a correlative 
meaning. 

 


ARTICLE  III 

 

ADMINISTRATION 

 

3.1              The   Committee.      The  Plan  shall  be  administered  and 
interpreted  by  the Committee. 

 

6

--------------------------------------------------------------------------------

 

 

3.2              Grants  of  Awards.   The  Committee  shall  have  full 
authority  to  grant,  pursuant  to the  terms   of   this   Plan,   to
  Eligible   Employees,   Consultants   and   Non-Employee   Directors: 

(i)  Stock  Options,  (ii)  Stock  Appreciation  Rights,  (iii)  Restricted 
Stock,  (iv)  Performance  Shares; (v)  Other  Stock-Based  Awards,  and  (vi) 
Performance-Based  Cash  Awards.    In  particular,  the Committee  shall  have 
the  authority: 

 

(a)               to  select  the  Eligible  Employees,  Consultants  and
  Non-Employee Directors  to  whom  Awards  may  from  time  to  time  be 
granted  hereunder; 

 

(b)               to  determine  whether  and  to  what  extent  Awards,  or
any  combination thereof,  are  to  be  granted  hereunder  to  one  or  more 
Eligible  Employees, Consultants  or  Non-Employee  Directors; 

 

(c)               to  determine  the  number  of  shares  of  Common  Stock  to 
be  covered  by each  Award  granted  hereunder; 

 

(d)               to  determine  the  terms  and  conditions,  not 
inconsistent  with  the  terms  of this Plan,  of  any  Award  granted 
hereunder  (including,  but  not  limited  to, the exercise  or  purchase 
price  (if  any),  any  restriction  or  limitation,  any vesting  schedule  or 
acceleration  thereof,  or  any  forfeiture  restrictions  or waiver  thereof, 
regarding  any  Award  and  the  shares  of  Common  Stock relating  thereto, 
based  on  such  factors,  if  any,  as  the  Committee  shall determine,  in 
its  sole  discretion); 

 

(e)               to  determine  whether,  to  what  extent  and  under  what 
circumstances  grants of Options  and  other  Awards  under  this  Plan  are 
to  operate  on  a  tandem basis  and/or  in  conjunction  with  or  apart 
from  other  awards  made  by  the Company  outside  of  this  Plan; 

 

(f)                to  determine  whether  and  under  what  circumstances  a 
Stock  Option  may be settled  in   cash,  Common   Stock   and/or   Restricted
  Stock   under Section  6.3(d); 

 

(g)               to  determine  whether,  to  what  extent  and  under  what 
circumstances Common  Stock  and  other  amounts  payable  with  respect  to
  an   Award under  this  Plan  shall  be  deferred  either  automatically  or 
at  the  election  of the Participant  in  any  case,  subject  to,  and  in 
accordance  with,  Section 409A  of  the  Code; 

 

(h)               to  determine  whether  a  Stock  Option  is an  Incentive 
Stock  Option  or Non-Qualified  Stock  Option;  and 

 

(i)                 to  determine  whether  to  require  a  Participant,  as  a 
condition  of  the granting  of  any  Award,  to  not  sell  or  otherwise 
dispose  of  shares  acquired pursuant  to  the  exercise  of  an  Award  for 
a  period  of  time  as  determined  by the Committee,  in  its  sole 
discretion,  following  the  date  of  the  acquisition of such  Award. 

 

7

--------------------------------------------------------------------------------

 

 

3.3              Guidelines.     Subject  to  Article  XIV  hereof,  the 
Committee  shall,  in  its  sole discretion,  have  the  authority  to  adopt, 
alter  and  repeal  such  administrative  rules,  guidelines  and practices 
governing  this  Plan  and  perform  all  acts,  including  the  delegation  of 
its  responsibilities (to  the  extent  permitted  by  applicable  law  and 
applicable  stock  exchange  rules),  as  it  shall,  from time  to  time, 
deem  advisable;  to  construe  and  interpret  the  terms  and  provisions  of 
this  Plan  and any  Award  issued  under  this  Plan  (and  any  agreements 
relating  thereto);  and  to  otherwise supervise  the  administration  of 
this  Plan.  The  Committee  may,  in  its  sole  discretion,  correct  any
defect,  supply  any  omission  or  reconcile  any  inconsistency  in  this 
Plan  or  in  any  agreement relating  thereto  in  the  manner  and  to  the 
extent  it  shall  deem  necessary  to  effectuate  the  purpose and  intent 
of  this  Plan.  The  Committee  may,  in  its  sole  discretion,  adopt 
special  guidelines  and provisions  for  persons  who  are  residing  in  or 
employed  in,  or  subject  to,  the  taxes  of,  any domestic  or  foreign 
jurisdictions  to  comply  with  applicable tax  and  securities  laws  of such
domestic  or  foreign  jurisdictions.  This  Plan  is  intended  to  comply 
with  the  applicable requirements  of  Rule  16b-3  and  with  respect  to 
Awards  intended  to  be  “performance-based,”  the applicable  provisions  of 
Section  162(m)  of  the  Code,  and  this  Plan  shall  be  limited,  construed
and  interpreted  in  a  manner  so  as  to  comply  therewith. 

 

3.4              Decisions  Final.  Any  decision,  interpretation  or  other 
action  made  or  taken  in good  faith  by  or  at  the  direction  of  the 
Company,  the  Board  or  the  Committee  (or  any  of  its members)  arising 
out  of  or  in  connection  with  this  Plan  shall  be  within  the  absolute 
discretion  of all  and  each  of  them,  as  the  case  may  be,  and  shall 
be  final,  binding  and  conclusive  on  the Company  and  all  employees  and 
Participants  and  their  respective  heirs,  executors, administrators, 
successors  and  assigns. 

 

3.5              Procedures.  If  the  Committee  is  appointed,  the  Board 
shall  designate  one  of  the members  of  the  Committee  as  chairman  and 
the  Committee  shall  hold  meetings,  subject  to  the By-Laws  of  the 
Company,  at  such  times  and  places  as  it  shall  deem  advisable, 
including,  without limitation,  by  telephone  conference  or  by  written 
consent  to  the  extent  permitted  by  applicable law.  A  majority  of  the 
Committee  members  shall  constitute  a  quorum.  All  determinations  of  the
Committee  shall  be  made  by  a  majority  of  its  members.  Any  decision 
or  determination  reduced to writing  and  signed  by  all  the  Committee 
members  in  accordance  with  the  By-Laws  of  the Company  shall  be  fully 
effective  as  if  it  had  been  made  by  a  vote  at  a  meeting  duly 
called  and held.  The  Committee  shall  keep  minutes  of  its  meetings  and 
shall  make  such  rules  and regulations  for  the  conduct  of  its  business 
as  it  shall  deem  advisable. 

 


3.6              DESIGNATION  OF  CONSULTANTS/LIABILITY. 

 

(a)               The  Committee  may,  in  its  sole  discretion,  designate 
employees  of  the Company  and  professional  advisors  to  assist  the 
Committee  in  the administration  of  this  Plan  and  (to  the  extent 
permitted  by  applicable  law and  applicable  exchange  rules)  may  grant 
authority  to  officers  to  grant Awards  and/or  execute  agreements  or 
other  documents  on  behalf  of  the Committee. 

 

(b)               The  Committee  may,  in  its  sole  discretion,  employ 
such  legal  counsel, consultants  and  agents  as  it  may  deem  desirable 
for  the  administration  of this Plan  and  may  rely  upon  any  opinion 
received  from  any  such  counsel or consultant  and  any  computation 
received  from  any  such  consultant  or agent.  Expenses  incurred  by  the 
Committee  or  the  Board  in  the engagement  of  any  such  counsel, 
consultant  or  agent  shall  be  paid  by  the Company.  The  Committee,  its 
members  and  any  person  designated pursuant  to  sub-section  (a)  above 
shall  not  be  liable  for  any  action  or determination  made  in  good 
faith  with  respect  to  this  Plan.  To  the maximum  extent  permitted  by 
applicable  law,  no  officer  of  the  Company or member  or  former  member 
of  the  Committee  or  of  the  Board  shall  be liable  for  any  action  or 
determination  made  in  good  faith  with  respect  to this Plan  or  any
Award  granted  under  it. 

 

8

--------------------------------------------------------------------------------

 

 

3.7              Indemnification.  To  the  maximum  extent  permitted  by 
applicable  law  and  the Certificate  of  Incorporation  and  By-Laws  of  the 
Company  and  to  the  extent  not  covered  by insurance  directly  insuring 
such  person,  each  officer  or  employee  of  the  Company  or   any
Affiliate  and  member  or  former  member  of  the  Committee  or  the  Board 
shall  be  indemnified  and held  harmless  by  the  Company  against  any 
cost  or  expense  (including  reasonable  fees  of  counsel reasonably 
acceptable  to  the  Committee)  or  liability  (including  any  sum  paid  in 
settlement  of  a claim  with  the  approval  of  the  Committee),  and 
advanced  amounts  necessary  to  pay  the foregoing at  the  earliest  time 
and  to  the  fullest  extent  permitted,  arising  out  of   any   act   or
omission  to  act  in  connection  with  the  administration  of  this  Plan, 
except  to  the  extent  arising  out of such  officer’s,  employee’s, 
member’s  or  former  member’s  fraud.  Such  indemnification  shall be in 
addition  to  any  rights  of  indemnification  the  officers,  employees, 
directors  or  members  or former  officers,  directors  or  members  may  have 
under  applicable  law  or  under  the  Certificate  of Incorporation  or 
By-Laws of the  Company  or  any  Affiliate.  Notwithstanding  anything  else
herein,  this  indemnification  will  not  apply  to  the  actions  or 
determinations  made  by  an  individual with  regard  to  Awards  granted  to 
him  or  her  under  this  Plan. 

 


ARTICLE  IV 

 

SHARE  LIMITATION 

 


4.1              SHARES. 

 

(a)               General  Limitations.  The  aggregate  number  of  shares  of 
Common  Stock that  may  be  issued  or  used  for  reference  purposes  or 
with  respect  to  which Awards  may  be  granted  under  this  Plan  shall 
not  exceed  15,000,000  shares (subject  to  any  increase  or  decrease 
pursuant  to  Section  4.2),  which  may be either  authorized  and  unissued 
Common  Stock  or  Common  Stock  held in or  acquired  for  the  treasury  of 
the  Company  or  both;  provided,  however, that  such  number  shall  be 
increased  at  the  end  of  each  fiscal  year  of  the Company  in  the  same 
proportion  as  the  issued  and  outstanding  stock  of  the Common  Stock  is 
increased  during  such  fiscal  year;  subject  to  a maximum  increase  in 
the  number  of  shares  of  Common  Stock  under  the Plan  of  10%  in  any 
one  year.  If  any  Award  granted  under   this   Plan expires,  terminates, 
is  canceled  or  is  forfeited  for  any  reason,  the  number of shares  of 
Common  Stock  underlying  any  such  Award  shall  again  be available  for 
the  purpose  of  Awards  under  the  Plan,  as  provided  in  this Section 
4.1(a).  If  a  Tandem  Stock  Appreciation  Right  or  a  Limited  Stock
Appreciation  Right  is  granted  in  tandem  with  an  Option,  such  grant 
shall only  apply  once  against  the  maximum  number  of  shares  of  Common 
Stock which  may  be  issued  under  this  Plan.  Notwithstanding  anything 
herein  to the contrary,  other  than  with  respect  to  Incentive  Stock 
Options,  any  share of Common  Stock  subject  to  an  Award  that  again 
becomes  available  for grant  pursuant  to  this  Section  4.1(a)  shall  be 
added  back  to  the  aggregate maximum  limit. 

 

 

9

--------------------------------------------------------------------------------

 

 

(b)               Individual  Participant  Limitations. 

 

(i)                 The  maximum  number  of  shares  of  Common  Stock  subject
to any  Award  of  Stock  Options,  Stock  Appreciation  Rights  or  shares  of
Restricted  Stock  for  which  the  grant  of  such  Award  or  the  lapse  of 
the relevant  Restriction  Period  is  subject  to  the  attainment  of 
Performance Goals  in  accordance  with  Section  8.3(a)(ii)  herein  which 
may  be  granted under  this  Plan  during  any  fiscal  year  of  the  Company 
to  each  Eligible Employee  or  Consultant  shall  be  such  number  of 
shares  per  type  of  Award (which  shall  be  subject  to  any  further 
increase  or  decrease  pursuant  to Section  4.2)  as  determined  by  the 
Committee,  provided  that  the  maximum number  of  shares  of  Common  Stock 
for  all  types  of  Awards  does  not exceed  such  number  of  shares  as 
determined  by  the  Committee  (which shall  be  subject  to  any  further 
increase  or  decrease  pursuant  to  Section  4.2) with  respect  to  any 
fiscal  year  of  the  Company.  If  a  Tandem  Stock Appreciation  Right  is 
granted  or  a  Limited  Stock  Appreciation  Right  is granted  in  tandem 
with  a  Stock  Option,  it  shall  apply  against  the  Eligible Employee's 
or  Consultant's  individual  share  limitations  for  both  Stock Appreciation 
Rights  and  Stock  Options. 

 

(ii)               The  maximum  number  of  shares  of  Common  Stock  subject
to any  Award  of  Stock  Options  (other  than   Incentive   Stock   Options),
Stock  Appreciation  Rights,  Performance  Shares  or  Other  Stock-Based
Awards  which  may  be  granted  under  this  Plan  during any  fiscal  year 
of  the Company  to  each  Non-Employee  Director  shall  be  such  number  of 
shares per  type  of  Award  (which  shall  be  subject  to  any  further 
increase  or decrease  pursuant  to  Section  4.2)  as  determined  by  the 
Committee, provided  that  the  maximum  number  of  shares  of  Common  Stock 
for  all types  of  Awards  does  not  exceed  such  number  of  shares  as 
determined  by the Committee  (which  shall  be  subject  to  any  further 
increase  or  decrease pursuant  to  Section  4.2)  with  respect  to  any 
fiscal  year  of  the  Company.   If a Tandem  Stock  Appreciation  Right  is 
granted  or  a  Limited  Stock Appreciation  Right is granted  in  tandem  with 
a  Stock  Option,  it shall apply  against  the  Non-Employee  Director's 
individual  share  limitations  for both  Stock  Appreciation  Rights  and 
Stock  Options. 

 

(iii)             There  are  no  annual  individual  Eligible  Employee  or
Consultant  share  limitations  on  Restricted  Stock  for  which  the  grant 
of such  Award  or  the  lapse  of  the  relevant  Restriction  Period  is  not 
subject  to attainment  of  Performance  Goals  in  accordance  with  Section 
8.3(a)(ii) hereof. 

 

10

--------------------------------------------------------------------------------

 

 

(iv)                 The  maximum  number  of  shares  of  Common  Stock 
subject to any  Award  of  Performance  Shares  which  may  be  granted  under 
this Plan  during  any  fiscal  year  of  the  Company  to  each  Eligible 
Employee  or Consultant  shall  be  such  number  of  shares  (which  shall  be 
subject  to  any further  increase  or  decrease  pursuant  to  Section  4.2) 
as  determined  by  the Committee  with  respect  to  any  fiscal  year  of 
the  Company.  Each Performance  Share  shall  be  referenced  to  one  share 
of  Common  Stock  and shall  be  charged  against  the  available  shares 
under  this  Plan  at  the  time  the unit  value  measurement  is  converted 
to  a  referenced  number  of  shares  of Common  Stock  in  accordance  with 
Section  9.1. 

 

(v)               The  maximum  payment  under  any  Performance-Based Cash 
Award  payable  with  respect  to  any  fiscal  year  of  the  Company  and for 
which  the  grant  of  such  Award  is  subject  to  the  attainment  of
Performance  Goals  in  accordance  with  Section  11.2(c)  herein  which  may
be granted  under  this  Plan  with  respect  to  any  fiscal  year  of  the 
Company to each  Eligible  Employee  or  Consultant  shall  be  as  determined 
by  the Committee. 

 

(vi)             The  individual  Participant  limitations  set  forth  in  this
Section  4.1(b)  shall  be  cumulative;  that  is,  to  the  extent  that 
shares  of Common  Stock  for  which  Awards  are  permitted  to  be  granted 
to  an Eligible  Employee  or  a  Consultant  during  a  fiscal  year  are  not 
covered  by an  Award  to  such  Eligible  Employee  or  Consultant  in  a 
fiscal  year,  the number  of  shares  of  Common  Stock  available  for 
Awards  to  such  Eligible Employee  or  Consultant  shall  automatically 
increase  in  the  subsequent fiscal  years  during  the  term  of  the  Plan 
until  used. 

 


4.2              CHANGES. 

 

(a)               The  existence  of  this  Plan  and  the  Awards  granted 
hereunder  shall  not affect  in  any  way  the  right  or  power  of  the 
Board  or  the  stockholders  of the Company  to  make  or  authorize  (i)  any 
adjustment,  recapitalization, reorganization  or  other  change  in  the 
Company’s  capital  structure  or  its business,  (ii)  any  merger  or 
consolidation  of  the  Company  or  any  Affiliate, (iii)  any  issuance  of 
bonds,  debentures,  preferred  or  prior  preference  stock ahead  of  or 
affecting  the  Common  Stock,  (iv)  the  dissolution  or  liquidation of the 
Company  or  any  Affiliate,  (v)  any  sale  or  transfer  of  all  or  part 
of the assets  or  business  of  the  Company  or  any  Affiliate  or  (vi) 
any  other corporate  act  or  proceeding. 

 

11

--------------------------------------------------------------------------------

 

 

(b)               Subject  to  the  provisions  of  Section  4.2(d),  if  there 
shall  occur  any  such change  in  the  capital  structure  of  the  Company 
by  reason  of  any  stock split,  reverse  stock  split,  stock  dividend, 
subdivision,  combination  or reclassification  of  shares  that  may  be 
issued  under  the  Plan,  any recapitalization,  any  merger,  any 
consolidation,  any  spin  off,  any reorganization  or  any  partial  or 
complete  liquidation,  or  any  other corporate  transaction  or  event 
having  an  effect  similar  to  any  of  the foregoing  (a  “Section  4.2 
Event”),  then  (i)  the  aggregate  number  and/or kind  of  shares  that 
thereafter  may  be  issued  under  the  Plan,  (ii)  the  number and/or  kind 
of  shares  or  other  property  (including  cash)  to  be  issued  upon
exercise  of  an  outstanding  Award  or  under  other  Awards  granted  under 
the Plan,  (iii)  the  purchase  price  thereof,  and/or  (iv)  the  individual 
Participant limitations  set  forth  in  Section  4.1(b)  (other  than  those 
based  on  cash limitations)  shall  be  appropriately  adjusted.  In 
addition,  subject  to  Section 4.2(d),  if  there  shall  occur  any  change 
in  the  capital  structure  or  the business  of  the  Company  that  is  not 
a  Section  4.2  Event  (an  “Other  Extraordinary  Event”),  including  by 
reason  of  any  extraordinary  dividend (whether  cash  or  stock),  any 
conversion,  any  adjustment,  any  issuance  of any  class  of  securities 
convertible  or  exercisable  into,  or  exercisable  for, any  class  of 
stock,  or  any  sale  or  transfer  of  all  or  substantially  all  the
Company’s  assets  or  business,  then  the  Committee,  in  its  sole 
discretion, may  adjust  any  Award  and  make  such  other  adjustments  to 
the  Plan.  Any adjustment  pursuant  to  this  Section  4.2  shall  be 
consistent  with  the applicable  Section  4.2  Event  or  the  applicable 
Other  Extraordinary  Event, as  the  case  may  be,  and  in  such  manner  as 
the  Committee  may,  in  its  sole discretion,  deem  appropriate  and 
equitable  to  prevent  substantial  dilution or enlargement  of  the  rights 
granted  to,  or  available  for,  Participants  under the Plan.  Any  such 
adjustment  determined  by  the  Committee  shall  be final,  binding  and 
conclusive  on  the  Company  and  all  Participants  and their  respective 
heirs,  executors,  administrators,  successors  and  permitted assigns. 
Except  as  expressly  provided  in  this  Section  4.2  or  in  the applicable 
Award  agreement,  a  Participant  shall  have  no  rights  by  reason of any 
Section  4.2  Event  or  any  Other  Extraordinary  Event. 

 

(c)               Fractional  shares  of  Common  Stock  resulting  from  any 
adjustment  in Awards  pursuant  to  Section  4.2(a)  or  (b)  shall  be 
aggregated  until,  and eliminated  at,  the  time  of  exercise  by 
rounding-down  for  fractions  less than  one-half  and  rounding-up  for 
fractions  equal  to  or  greater  than  one- half.  No  cash  settlements 
shall  be  made  with  respect  to  fractional  shares eliminated  by 
rounding.  Notice  of  any  adjustment  shall  be  given  by  the Committee  to 
each  Participant  whose  Award  has  been  adjusted  and  such adjustment 
(whether  or  not  such  notice  is  given)  shall  be  effective  and binding 
for  all  purposes  of  this  Plan. 

 

(d)               In  the  event  of  an  Acquisition  Event,  the  Committee 
may,  in  its  sole discretion,  terminate  all  outstanding  and  unexercised 
Stock  Options  or Stock  Appreciation  Rights  or  any  Other  Stock  Based 
Award  that  provides for  a  Participant  elected  exercise  effective  as  of 
the  date  of  the  Acquisition Event,  by  delivering  notice  of  termination 
to  each  Participant  at  least  20 days  prior  to  the  date  of 
consummation  of  the  Acquisition  Event,  in  which case  during  the  period 
from  the  date  on  which  such  notice  of  termination is delivered  to  the 
consummation  of  the  Acquisition  Event,  each  such Participant  shall  have 
the  right  to  exercise  in  full  all  of  his  or  her  Stock Options  or 
Stock  Appreciation  Rights  that  are  then  outstanding  (without regard  to 
any  limitations  on  exercisability  otherwise  contained  in  the Award 
agreements),  but  any  such  exercise  shall  be  contingent  on  the
occurrence  of  the  Acquisition  Event,  and,  provided  that,  if  the 
Acquisition Event  does  not  take  place  within  a  specified  period   after
  giving  such notice  for  any  reason  whatsoever,  the  notice  and 
exercise  pursuant  thereto shall  be  null  and  void. 

 

12

--------------------------------------------------------------------------------

 

 

If  an  Acquisition  Event  occurs  but  the  Committee  does  not  terminate 
the outstanding  Awards  pursuant  to  this  Section  4.2(d),  then  the 
provisions  of  Section 4.2(b)  and  Article  XIII  shall  apply. 

 

4.3              Minimum  Purchase  Price.  Notwithstanding  any  provision  of 
this  Plan  to  the contrary,  if  authorized  but  previously  unissued 
shares  of  Common  Stock  are  issued  under  this Plan,  such  shares  shall 
not  be  issued  for  a  consideration  that  is  less  than  as  permitted 
under applicable  law. 

 


ARTICLE  V 

 

ELIGIBILITY  –  GENERAL  REQUIREMENTS  FOR  AWARDS 

 

5.1              General   Eligibility.      All  Eligible  Employees, 
Consultants,  Non-Employee Directors  and  prospective  employees  and 
consultants  are  eligible  to  be  granted  Awards,  subject to the  terms 
and  conditions  of  this  Plan.  Eligibility  for  the  grant  of  Awards  and 
actual participation  in  this  Plan  shall  be  determined  by  the  Committee 
in  its  sole  discretion. 

 

5.2              Incentive  Stock  Options.  Notwithstanding  anything  herein 
to  the  contrary,  only Eligible  Employees  of  the  Company,  its 
Subsidiaries  and  its  Parent  (if  any)  are  eligible  to  be granted 
Incentive  Stock  Options  under  this  Plan.  Eligibility  for  the  grant  of 
an  Incentive  Stock Option  and  actual  participation  in  this  Plan  shall 
be  determined  by  the  Committee  in  its  sole discretion. 

 

5.3              General   Requirement.     The  vesting  and  exercise  of 
Awards  granted  to  a prospective  employee,  consultant  or  non-employee 
director  are  conditioned  upon  such  individual actually  becoming  an 
Eligible  Employee  or  Consultant,  or  Non-Employee  Director. 

 

5.4              Minimum  Vesting  Requirement.  Except  as  determined  by 
the  Committee  as evidenced  in  writing  by  an  Award,  no  Award  granted 
hereunder  shall  vest  and  become exercisable  prior  to  the  first  year 
anniversary  of  the  date  that  the  Award  was  granted;  provided, however, 
that  the  foregoing  minimum  vesting  requirement  shall  not  apply  in  the 
case  of  the  death or Disability  of  a  Participant  or  upon  the 
occurrence  of  a  Change  in  Control. 

 

13

--------------------------------------------------------------------------------

 

 


ARTICLE  VI 

 

STOCK  OPTIONS 

 

6.1              Options.  Stock  Options  may  be  granted  alone  or  in 
addition  to  other  Awards granted  under  this  Plan.   Each  Stock  Option 
granted  under  this  Plan  shall  be  of  one  of  two  types: (a)  an 
Incentive  Stock  Option  or  (b)  a  Non-Qualified  Stock  Option. 

 

6.2              Grants.  The  Committee  shall,  in  its  sole  discretion, 
have  the  authority  to  grant  to any  Eligible  Employee  (subject  to 
Section  5.2)  Incentive  Stock  Options,  Non-Qualified  Stock Options,  or 
both  types  of  Stock  Options.  The  Committee  shall,  in  its  sole 
discretion,  have  the authority  to  grant  any  Consultant  or  Non-Employee 
Director  Non-Qualified  Stock  Options.  To the extent  that  any  Stock 
Option  does  not  qualify  as  an  Incentive  Stock  Option  (whether  because
of its  provisions  or  the  time  or  manner  of  its  exercise  or 
otherwise),  such  Stock  Option  or  the portion  thereof  which  does  not 
qualify  shall  constitute  a  separate  Non-Qualified  Stock  Option. 

 

6.3              Terms   of   Options.    Options  granted  under  this  Plan 
shall  be  subject  to  the following  terms  and  conditions  and  shall  be 
in  such  form  and  contain  such  additional  terms  and conditions,  not 
inconsistent  with  the  terms  of  this  Plan,  as  the  Committee,  in  its 
sole  discretion, shall  deem  desirable: 

 

(a)               Exercise  Price.   The  exercise  price  per  share  of 
Common  Stock  subject  to a Stock  Option  shall  be  determined  by  the 
Committee  at  the  time  of  grant, provided  that  the  per  share  exercise 
price  of  a  Stock  Option  shall  not  be less  than  100%  (or,  in  the 
case  of  an  Incentive  Stock  Option  granted  to  a Ten  Percent 
Stockholder,  110%)  of  the  Fair  Market  Value  of  the  Common Stock  at 
the  time  of  grant. 

 

(b)               Stock  Option  Term.  The  term  of  each  Stock  Option 
shall  be  fixed  by  the Committee,  provided  that  no  Stock  Option  shall 
be  exercisable  more  than 10 years  after  the  date  the  Option  is 
granted;  and  provided  further  that  the term  of  an  Incentive  Stock 
Option  granted  to  a  Ten  Percent  Stockholder shall  not  exceed  five 
years. 

 

(c)               Exercisability.  Stock  Options  shall  be  exercisable  at 
such  time  or  times and  subject  to  such  terms  and  conditions  or  as 
shall  be  determined  by  the Committee  at  grant.  If  the  Committee 
provides,  in  its  discretion,  that  any Stock  Option  is  exercisable 
subject  to  certain  limitations  (including, without  limitation,  that  such 
Stock  Option  is  exercisable  only  in installments  or  within  certain 
time  periods),  the  Committee  may  waive such  limitations  on  the 
exercisability  at  any  time  at  or  after  grant  in  whole or in  part 
(including,  without  limitation,  waiver  of  the  installment  exercise
provisions  or  acceleration  of  the  time  at  which  such  Stock  Option 
may  be exercised),  based  on  such  factors,  if  any,  as  the  Committee 
shall determine,  in  its  sole  discretion.  In  the  event  that  a  written 
employment agreement  between  the  Company  and  a  Participant  provides  for 
a  vesting schedule  that  is  more  favorable  than  the  vesting  schedule 
provided  in  the form  of  Award  agreement,  the  vesting  schedule  in  such 
employment agreement  shall  govern,  provided  that  such  agreement  is  in 
effect  on  the date  of  grant  and  applicable  to  the  specific  Award. 

 

14

--------------------------------------------------------------------------------

 

 

(d)               Method  of  Exercise.  Subject  to  whatever  installment 
exercise  and  waiting period  provisions  apply  under  subsection  (c) 
above,  to  the  extent  vested, Stock  Options  may  be  exercised  in  whole 
or  in  part  at  any  time  during  the Option  term,  by  giving  written 
notice  of  exercise  to  the  Company specifying  the  number  of  shares  of 
Common  Stock  to  be  purchased.  Such notice  shall  be  accompanied  by 
payment  in  full  of  the  purchase  price  as follows:  (i)  in  cash  or  by 
check,  bank  draft  or  money  order  payable  to  the order  of  the 
Company;  (ii)  solely  to  the  extent  permitted  by  applicable law,  if 
the  Committee  authorizes,  through  a  procedure  whereby  the Participant 
delivers  irrevocable  instructions  to  a  broker  reasonably acceptable  to 
the  Committee  to  deliver  promptly  to  the  Company  an amount  equal  to 
the  purchase  price;  or  (iii)  on  such  other  terms  and conditions  as 
may  be  acceptable  to  the  Committee  (including, without limitation,  the 
relinquishment  of  Stock  Options  or  by  payment  in  full  or  in part  in 
the  form  of  Common  Stock  owned  by  the  Participant  based  on  the Fair 
Market  Value  of  the  Common  Stock  on  the  payment  date  as determined 
by  the  Committee,  in  its  sole  discretion).  No  shares  of Common  Stock 
shall  be  issued  until  payment  therefor,  as  provided  herein, has  been 
made  or  provided  for. 

 

(e)               Non-Transferability  of  Options.  No  Stock  Option  shall 
be  Transferable  by the Participant  otherwise  than  by  will  or  by  the 
laws  of  descent  and distribution,  and  all  Stock  Options  shall  be 
exercisable,  during  the Participant’s  lifetime,  only  by  the  Participant. 
Notwithstanding  the foregoing,  the  Committee  may  determine,  in  its  sole 
discretion,  at  the  time of grant  or  thereafter  that  a  Non-Qualified 
Stock  Option  that  is  otherwise not  Transferable  pursuant  to  this 
Section  is  Transferable  to  a  Family Member  in  whole  or  in  part  and 
in  such  circumstances,  and  under  such conditions,  as  determined  by  the 
Committee,  in  its  sole  discretion.  A  Non- Qualified  Stock  Option  that 
is  Transferred  to  a  Family  Member  pursuant to the  preceding  sentence 
(i)  may  not  be  subsequently  Transferred otherwise  than  by  will  or  by 
the  laws  of  descent  and  distribution  and  (ii) remains  subject  to  the 
terms  of  this  Plan  and  the  applicable  Award agreement.  Any  shares  of 
Common  Stock  acquired  upon  the  exercise  of  a Non-Qualified  Stock 
Option  by  a  permissible  transferee  of  a  Non- Qualified  Stock  Option 
or  a  permissible  transferee  pursuant  to  a  Transfer after  the  exercise 
of  the  Non-Qualified  Stock  Option  shall  be  subject  to  the terms  of 
this  Plan  and  the  applicable  Award  agreement. 

 

(f)               Incentive  Stock  Option  Limitations.  To  the  extent  that 
the  aggregate  Fair Market  Value  (determined  as  of  the  time  of  grant) 
of  the  Common  Stock with  respect  to  which  Incentive  Stock  Options  are 
exercisable  for  the  first time  by  an  Eligible  Employee  during  any 
calendar  year  under  this  Plan and/or  any  other  stock  option  plan  of 
the  Company,  any  Subsidiary  or  any Parent  exceeds  $100,000,  such 
Options  shall  be  treated  as  Non-Qualified Stock  Options.  Should  any 
provision  of  this  Plan  not  be  necessary  in order  for  the  Stock 
Options  to  qualify  as  Incentive  Stock   Options,   or should  any 
additional  provisions  be  required,  the  Committee  may,  in  its sole
discretion,  amend  this  Plan  accordingly,  without  the  necessity  of
obtaining  the  approval  of  the  stockholders  of  the  Company. 

 

15

--------------------------------------------------------------------------------

 

 

(g)               Form,  Modification,  Extension  and  Renewal  of  Stock 
Options.  Subject  to the terms  and  conditions  and  within  the  limitations 
of  this  Plan,  Stock Options  shall  be  evidenced  by  such form  of 
agreement  or  grant  as  is approved  by  the  Committee,  and  the  Committee 
may,  in  its  sole  discretion (i)   modify,  extend  or  renew  outstanding 
Stock  Options  granted  under  this Plan  (provided  that  the  rights  of  a 
Participant  are  not  reduced  without  his or her  consent  and  provided 
further  that  such  action  does  not  subject  the Stock  Options  to 
Section  409A  of  the  Code),  and  (ii)  accept  the  surrender of
outstanding  Stock  Options  (up  to  the  extent  not  theretofore  exercised)
and  authorize  the  granting  of  new  Stock  Options  in  substitution 
therefor (to  the  extent  not  theretofore  exercised).  Notwithstanding  the 
foregoing, an  outstanding  Option  may  not  be  modified  to  reduce  the 
exercise  price thereof  nor  may  a  new  Option  at  a  lower  price  be 
substituted  for  a surrendered  Option  (other  than  adjustments  or 
substitutions  in  accordance with  Section  4.2),  unless  such  action  is 
approved  by  the  stockholders  of the Company. 

 

(h)               Early  Exercise.   The  Committee  may  provide  that  a 
Stock  Option  include a provision  whereby  the  Participant  may  elect  at 
any  time  before  the Participant’s  Termination  to  exercise  the  Stock 
Option  as  to  any  part  or  all of the  shares  of  Common  Stock  subject 
to  the  Stock  Option  prior  to  the full  vesting  of  the  Stock  Option 
and  such  shares  shall  be  subject  to  the provisions  of  Article  VIII 
and  treated  as  Restricted  Stock.  Any  unvested shares  of  Common  Stock 
so  purchased  may  be  subject  to  a  repurchase option  in  favor  of  the 
Company  or  to  any  other  restriction  the  Committee determines  to  be 
appropriate. 

 

(i)               Other   Terms   and   Conditions.    Stock  Options  may 
contain  such  other provisions,  which  shall  not  be  inconsistent  with 
any  of  the  terms  of  this Plan,  as  the  Committee  shall,  in  its  sole 
discretion,  deem  appropriate. 

 


ARTICLE  VII 

 

STOCK  APPRECIATION  RIGHTS 

 

7.1              Tandem  Stock  Appreciation  Rights.  Stock  Appreciation 
Rights  may  be  granted in conjunction  with  all  or  part  of  any  Stock 
Option  (a  “Reference  Stock  Option”)  granted  under this Plan  (“Tandem 
Stock  Appreciation  Rights”).  In  the  case  of  a  Non-Qualified  Stock 
Option, such  rights  may  be  granted  either  at  or  after  the  time  of 
the  grant  of  such  Reference  Stock Option.   In  the  case  of  an 
Incentive  Stock  Option,  such  rights  may  be  granted  only  at  the  time 
of the grant  of  such  Reference  Stock  Option. 

 

16

--------------------------------------------------------------------------------

 

 

7.2              Terms  and  Conditions  of  Tandem  Stock  Appreciation 
Rights.  Tandem  Stock Appreciation  Rights  granted  hereunder  shall  be 
subject  to  such  terms  and  conditions,  not inconsistent  with  the 
provisions  of  this  Plan,  as  shall  be  determined  from  time  to  time 
by  the Committee  in  its  sole  discretion,  and  the  following: 

 

(a)               Exercise  Price.   The  exercise  price  per  share  of 
Common  Stock  subject  to a Tandem  Stock  Appreciation  Right  shall  be 
determined  by  the  Committee at  the  time  of  grant,  provided  that  the 
per  share  exercise  price  of  a  Tandem Stock  Appreciation  Right  shall 
not  be  less  than  100%  of  the  Fair  Market Value  of  the  Common  Stock 
at  the  time  of  grant. 

 

(b)               Term.  A  Tandem  Stock  Appreciation  Right  or  applicable 
portion  thereof granted  with  respect  to  a  Reference  Stock  Option  shall 
terminate  and  no longer  be  exercisable  upon  the  termination  or 
exercise  of  the  Reference Stock  Option,  except  that,  unless  otherwise 
determined  by  the  Committee, in its  sole  discretion,  at  the  time  of 
grant,  a  Tandem  Stock  Appreciation Right  granted  with  respect  to  less 
than  the  full  number  of  shares  covered by  the  Reference  Stock  Option 
shall  not  be  reduced  until  and  then  only  to the extent  the  exercise 
or  termination  of  the  Reference  Stock   Option causes  the  number  of 
shares  covered  by  the  Tandem  Stock  Appreciation Right  to  exceed  the 
number  of  shares  remaining  available  and  unexercised under  the 
Reference  Stock  Option. 

 

(c)               Exercisability.    Tandem  Stock  Appreciation  Rights  shall 
be  exercisable only  at  such  time  or  times  and  to  the  extent  that 
the  Reference  Stock Options  to  which  they  relate  shall  be  exercisable 
in  accordance  with  the provisions  of  Article  VI,  and  shall  be  subject 
to  the  provisions  of  Section 6.3(c). 

 

(d)               Method   of   Exercise.    A Tandem  Stock  Appreciation 
Right  may  be exercised  by  the  Participant  by  surrendering  the 
applicable  portion  of  the Reference  Stock  Option.  Upon  such  exercise
  and   surrender,   the Participant  shall  be  entitled  to  receive  an 
amount  determined  in  the manner  prescribed  in  this  Section  7.2.  Stock 
Options  which  have  been  so surrendered,  in  whole  or  in  part,  shall 
no  longer  be  exercisable  to  the extent  the  related  Tandem  Stock 
Appreciation  Rights  have  been  exercised. 

 

(e)               Payment.  Upon  the  exercise  of  a  Tandem  Stock 
Appreciation  Right,  a Participant  shall  be  entitled  to  receive  up  to, 
but  no  more  than,  an  amount in cash  or  a  number  of  shares  of  Common 
Stock  (as  determined  by  the Committee,  in  its  sole  discretion,  on  the 
date  of  grant)  equal  in  value  to  the excess  of  the  Fair  Market 
Value  of  one  share  of  Common  Stock  over  the Option  exercise  price 
per  share  specified  in  the  Reference  Stock  Option agreement,  multiplied 
by  the  number  of  shares  in  respect  of  which  the Tandem  Stock 
Appreciation  Right  shall  have  been  exercised. 

 

 

17

--------------------------------------------------------------------------------

 

 

(f)               Deemed  Exercise  of  Reference   Stock  Option.  Upon  the 
exercise  of  a Tandem  Stock  Appreciation  Right,  the  Reference  Stock 
Option  or  part thereof  to  which  such  Stock  Appreciation  Right  is 
related  shall  be  deemed to have  been  exercised  for  the  purpose  of  the 
limitation  set  forth  in  Article IV  of  the  Plan  on  the  number  of 
shares  of  Common  Stock  to  be  issued under  the  Plan. 

 

(g)               Non-Transferability.      Tandem  Stock  Appreciation  Rights 
shall  be Transferable  only  when  and  to  the  extent  that  the  underlying 
Stock  Option would  be  Transferable  under  Section  6.3(e)  of  the  Plan. 

 

7.3              Non-Tandem   Stock   Appreciation   Rights.      Non-Tandem 
Stock  Appreciation Rights  may  also  be  granted  without  reference  to  any 
Stock  Options  granted  under  this  Plan. 

 

7.4              Terms   and   Conditions   of   Non-Tandem   Stock
  Appreciation   Rights.      Non- Tandem  Stock  Appreciation  Rights  granted 
hereunder  shall  be  subject  to  such  terms  and conditions,  not 
inconsistent  with  the  provisions  of  this  Plan,  as  shall  be  determined 
from  time  to time  by  the  Committee  in  its  sole  discretion,  and  the 
following: 

 

(a)               Exercise  Price.   The  exercise  price  per  share  of 
Common  Stock  subject  to a Non-Tandem  Stock  Appreciation  Right  shall  be 
determined  by  the Committee  at  the  time  of  grant,  provided  that  the 
per  share  exercise  price of a  Non-Tandem  Stock  Appreciation  Right  shall 
not  be  less  than  100%  of the Fair  Market  Value  of  the  Common  Stock 
at  the  time  of  grant. 

 

(b)               Term.  The  term  of  each  Non-Tandem  Stock  Appreciation 
Right  shall  be fixed  by  the  Committee,  but  shall  not  be  greater  than 
10  years  after  the date  the  right  is  granted. 

 

(c)               Exercisability.       Non-Tandem  Stock  Appreciation  Rights 
shall  be exercisable  at  such  time  or  times  and  subject  to  such  terms 
and  conditions as  shall  be  determined  by  the  Committee  at  grant.  If 
the  Committee provides,  in  its  discretion,  that  any  such  right  is 
exercisable  subject  to certain  limitations  (including,  without 
limitation,  that  it  is  exercisable  only in installments  or  within 
certain  time  periods),  the  Committee  may  waive such  limitations  on  the 
exercisability  at  any  time  at  or  after  grant  in  whole or in  part 
(including,  without  limitation,  waiver  of  the  installment  exercise
provisions  or  acceleration  of  the  time  at  which  such  right  may  be
exercised),  based  on  such  factors,  if  any,  as  the  Committee  shall
determine,  in  its  sole  discretion.  In  the  event  that  a  written 
employment agreement  between  the  Company  and  a  Participant  provides  for 
a  vesting schedule  that  is  more  favorable  than  the  vesting  schedule 
provided  in  the form   of   Award   agreement,   the   vesting   schedule   in
  such   employment agreement  shall  govern,  provided  that  such  agreement 
is  in  effect  on  the date  of  grant  and  applicable  to  the  specific 
Award. 

 

18

--------------------------------------------------------------------------------

 

 

(d)               Method  of  Exercise.  Subject  to  whatever  installment 
exercise  and  waiting period  provisions  apply  under  subsection  (c) 
above,  Non-Tandem  Stock Appreciation  Rights  may  be  exercised  in  whole 
or  in  part  at  any  time  in accordance  with  the  applicable  Award 
agreement,  by  giving  written  notice of exercise  to  the  Company 
specifying  the  number  of  Non-Tandem  Stock Appreciation  Rights  to  be 
exercised. 

 

(e)               Payment.  Upon  the  exercise  of  a  Non-Tandem  Stock 
Appreciation  Right  a Participant  shall  be  entitled  to  receive,  for 
each  right  exercised,  up  to,  but no more  than,  an  amount  in  cash  or 
a  number  of  shares  of  Common  Stock (as  determined  by  the  Committee, 
in  its  sole  discretion,  on  the  date  of grant)  equal  in  value  to  the 
excess  of  the  Fair  Market  Value  of  one  share of Common  Stock  on  the 
date  the  right  is  exercised  over  the  Fair  Market Value  of  one  share 
of  Common  Stock  on  the  date  the  right  was  awarded  to the Participant. 

 

(f)               Non-Transferability.  No  Non-Tandem  Stock  Appreciation 
Rights  shall  be Transferable  by  the  Participant  otherwise  than  by  will 
or  by  the  laws  of descent  and  distribution,  and  all  such  rights 
shall  be  exercisable,  during the Participant’s  lifetime,  only  by  the 
Participant. 

 

7.5              Limited  Stock  Appreciation  Rights.  The  Committee  may, 
in  its  sole  discretion, grant  Tandem  and  Non-Tandem  Stock  Appreciation 
Rights  either  as   a   general   Stock Appreciation  Right  or as  a  Limited 
Stock  Appreciation  Right.   Limited   Stock  Appreciation Rights  may  be 
exercised  only  upon  the  occurrence  of  a  Change  in  Control  or  such 
other  event  as the Committee  may,  in  its  sole  discretion,  designate  at 
the  time  of  grant  or  thereafter.  Upon  the exercise  of  Limited  Stock 
Appreciation  Rights,  except  as  otherwise  provided  in  an  Award
agreement,  the  Participant  shall  receive  in  cash  or  Common  Stock,  as 
determined  by  the Committee,  an  amount  equal  to  the  amount  (a)  set 
forth  in  Section  7.2(e)  with  respect  to  Tandem Stock  Appreciation 
Rights,  or  (b)  set  forth  in  Section  7.4(e)  with  respect  to 
Non-Tandem  Stock Appreciation  Rights,  as  applicable. 

 


ARTICLE  VIII 

 

RESTRICTED  STOCK 

 

8.1              Awards  of  Restricted  Stock.  Shares  of  Restricted  Stock 
may  be  issued  either alone  or  in  addition  to  other  Awards  granted 
under  the  Plan.  The  Committee  shall,  in  its  sole discretion,  determine 
the  Eligible  Employees,  Consultants  and  Non-Employee  Directors,  to whom, 
and  the  time  or  times  at  which,  grants  of  Restricted  Stock  shall  be 
made,  the  number  of shares  to  be  awarded,  the  price  (if  any)  to  be 
paid  by  the  Participant  (subject  to  Section  8.2),  the time  or  times 
within  which  such  Awards  may  be  subject  to  forfeiture,  the  vesting 
schedule  and rights  to  acceleration  thereof,  and  all  other  terms  and 
conditions  of  the  Awards.  The  Committee may   condition   the   grant   or
  vesting   of   Restricted   Stock   upon   the   attainment   of
  specified performance  targets  or  such  other  factors  as  the  Committee 
may  determine,  in  its  sole  discretion, including  to  comply  with  the 
requirements  of  Section  162(m)  of  the  Code. 

 

19

--------------------------------------------------------------------------------

 

 

8.2              Awards  and  Certificates.  Eligible  Employees,  Consultants 
and  Non-Employee Directors  selected  to  receive  Restricted  Stock  shall 
not  have  any  rights  with  respect  to  such Award,  unless  and  until 
such  Participant  has  delivered  a  fully  executed  copy  of  the  agreement
evidencing  the  Award  to  the  Company  and  has  otherwise  complied  with 
the  applicable  terms  and conditions  of  such  Award.   Further,  such 
Award  shall  be  subject  to  the  following  conditions: 

 

(a)               Purchase  Price.  The  purchase  price  of  Restricted  Stock 
shall  be  fixed  by the Committee.  Subject  to  Section  4.3,  the  purchase 
price  for  shares  of Restricted  Stock  may  be  zero  to  the  extent 
permitted  by  applicable  law, and,  to  the  extent  not  so  permitted, 
such  purchase  price  may  not  be  less than  par  value. 

 

(b)               Acceptance.  Awards  of  Restricted  Stock  must  be 
accepted  within  a  period of 60  days  (or  such  other  period  as  the 
Committee  may  specify)  after  the grant  date,  by  executing  a  Restricted 
Stock  agreement  and  by  paying whatever  price  (if  any)  the  Committee 
has  designated  thereunder. 

 

(c)               Legend.    Each  Participant  receiving  Restricted  Stock 
shall  be  issued  a stock  certificate  in  respect  of  such  shares  of 
Restricted  Stock,  unless  the Committee  elects  to  use  another  system, 
such  as  book  entries  by  the transfer  agent,  as  evidencing  ownership 
of  shares  of   Restricted   Stock. Such  certificate  shall  be  registered 
in  the  name  of  such  Participant,  and shall,  in  addition  to  such 
legends  required  by  applicable  securities  laws, bear  an  appropriate 
legend  referring  to  the  terms,  conditions,  and restrictions  applicable 
to  such  Award,  substantially  in  the  following  form: 

 

“The  anticipation,  alienation,  attachment,  sale,   transfer,   assignment,
pledge,  encumbrance  or  charge  of  the  shares  of  stock  represented 
hereby are  subject  to  the  terms  and  conditions  (including  forfeiture) 
of  the BRAZIL  MINERALS,  INC.  (the  “Company”)  2013  Stock  Incentive  Plan
(the  “Plan”)  and  an  agreement  entered  into  between  the  registered 
owner and  the  Company  dated                            .  Copies  of  such 
Plan  and  agreement are  on  file  at  the  principal  office  of  the 
Company.” 

 

(d)               Custody.  If  stock  certificates  are  issued  in  respect 
of  shares  of  Restricted Stock,  the  Committee  may  require  that  any 
stock  certificates  evidencing such  shares  be  held  in  custody  by  the 
Company  until  the   restrictions thereon  shall  have  lapsed,  and  that, 
as  a  condition  of  any  grant  of Restricted  Stock,  the  Participant 
shall  have  delivered  a  duly  signed  stock power,  endorsed  in  blank, 
relating  to  the  Common  Stock  covered  by  such Award. 

 

8.3              Restrictions  and  Conditions.  The  shares  of  Restricted 
Stock  awarded  pursuant to this  Plan  shall  be  subject  to  the  following 
restrictions  and  conditions: 

 

20

--------------------------------------------------------------------------------

 

 

(a)               Restriction  Period.  (i)  The  Participant  shall  not  be 
permitted  to  Transfer shares  of  Restricted  Stock  awarded  under  this 
Plan  during  the  period  or periods  set  by  the  Committee  (the 
“Restriction  Period”)  commencing  on the date  of  such  Award,  as  set 
forth  in  a  Restricted  Stock  Award agreement  and  such  agreement  shall 
set  forth  a  vesting  schedule  and  any events  which  would  accelerate 
vesting  of  the  shares  of  Restricted  Stock. Within  these  limits,  based 
on  service,  attainment  of  performance  goals pursuant  to  Section 
8.3(a)(ii)  below  and/or  such  other  factors  or  criteria  as the Committee 
may  determine  in  its  sole  discretion,  the  Committee  may condition  the 
grant  or  provide  for  the  lapse  of  such  restrictions  in installments 
in  whole  or  in  part,  or  may  accelerate  the  vesting  of  all  or  any
part  of  any  Restricted  Stock  Award  and/or  waive  the  deferral 
limitations for  all  or  any  part  of  any  Restricted  Stock  Award.  In 
the  event  that  a written  employment  agreement  between  the  Company  and 
a  Participant provides  for  a  vesting  schedule  that  is  more  favorable 
than  the  vesting schedule  provided  in  the  form  of  Award  agreement, 
the  vesting  schedule in such  employment  agreement  shall  govern,  provided 
that  such  agreement is in  effect  on  the  date  of  grant  and  applicable 
to  the  specific  Award. 

 

(ii)     Objective  Performance  Goals,  Formulae  or  Standards.    If the
grant  of  shares  of  Restricted  Stock  or  the  lapse  of  restrictions  is 
based on the  attainment  of  Performance  Goals,  the  Committee  shall 
establish  the Performance  Goals  and  the  applicable  vesting  percentage 
of  the  Restricted Stock  Award  applicable  to  each  Participant  or  class 
of  Participants  in writing  prior  to  the  beginning  of  the  applicable 
fiscal  year  or  at  such  later date  as  otherwise  determined  by  the 
Committee  and  while  the  outcome  of the Performance  Goals  are 
substantially  uncertain.  Such   Performance Goals  may  incorporate 
provisions  for  disregarding  (or  adjusting  for) changes  in  accounting 
methods,  corporate  transactions  (including,  without limitation, 
dispositions  and  acquisitions)  and  other  similar  type  events  or
circumstances.  With  regard  to  a  Restricted  Stock  Award  that  is 
intended to comply  with  Section  162(m)  of  the  Code,  to  the  extent  any 
such provision  would  create  impermissible  discretion  under  Section 
162(m)  of the Code  or  otherwise  violate  Section  162(m)  of  the  Code, 
such  provision shall  be  of  no  force  or  effect. 

 

(b)               Rights  as  a  Stockholder.  Except  as  provided  in  this 
subsection  (b)  and subsection  (a)  above  and  as  otherwise  determined  by 
the  Committee,  the Participant  shall  have,  with  respect  to  the  shares 
of  Restricted  Stock,  all  of the rights  of  a  holder  of  shares  of 
Common  Stock  of  the  Company including,  without  limitation,  the  right 
to  receive  any  dividends,  the  right to vote  such  shares  and,  subject 
to  and  conditioned  upon  the  full  vesting  of shares  of  Restricted 
Stock,  the  right  to  tender  such  shares.  The  Committee may,  in  its 
sole  discretion,  determine  at  the  time  of  grant  that  the  payment of
dividends  shall  be  deferred  until,  and  conditioned  upon,  the  expiration
of the  applicable  Restriction  Period. 

 

21

--------------------------------------------------------------------------------

 

 

(c)               Lapse  of  Restrictions.   If  and  when  the  Restriction 
Period  expires  without a prior  forfeiture  of  the  Restricted  Stock,  the 
certificates  for  such  shares shall  be  delivered  to  the  Participant. 
All  legends  shall  be  removed  from said  certificates  at  the  time  of 
delivery  to  the  Participant,  except  as otherwise  required  by  applicable 
law  or  other  limitations  imposed  by  the Committee. 

 


ARTICLE  IX 

 

PERFORMANCE  SHARES 

 

9.1              Award  of  Performance  Shares.    Performance  Shares  may 
be  awarded  either alone  or  in  addition  to  other  Awards  granted  under 
this  Plan.  The  Committee  shall,  in  its  sole discretion,  determine  the 
Eligible  Employees,  Consultants  and  Non-Employee  Directors,  to whom,  and 
the  time  or  times  at  which,  Performance  Shares  shall  be  awarded,  the 
number  of Performance  Shares  to  be  awarded  to  any  person,  the 
Performance  Period  during  which,  and  the conditions  under  which, 
receipt  of  the  Shares  will  be  deferred,  and  the  other  terms  and 
conditions of the  Award  in  addition  to  those  set  forth  in  Section 
9.2. 

 

Except  as  otherwise  provided  herein,  the  Committee  shall  condition  the 
right  to  payment of any  Performance  Share  upon  the  attainment  of 
objective  performance  goals  established pursuant  to  Section  9.2(c) 
below. 

 

9.2              Terms  and  Conditions.  Performance  Shares  awarded 
pursuant  to  this  Article  IX shall  be  subject  to  the  following  terms 
and  conditions: 

 

(a)               Earning  of  Performance  Share  Award.  At  the  expiration 
of  the  applicable Performance  Period,  the  Committee  shall  determine  the 
extent  to  which the performance  goals  established  pursuant  to  Section 
9.2(c)  are  achieved and  the  percentage  of  each  Performance  Share  Award 
that  has  been earned. 

 

(b)               Non-Transferability.  Subject  to  the  applicable 
provisions  of  the  Award agreement  and  this  Plan,  Performance  Shares 
may  not  be  Transferred during  the  Performance  Period. 

 

(c)               Objective  Performance  Goals,   Formulae  or  Standards.  
The  Committee shall  establish  the  objective  Performance  Goals  for  the 
earning  of Performance  Shares  based  on  a  Performance  Period  applicable 
to  each Participant  or  class  of  Participants  in  writing  prior  to  the 
beginning  of  the applicable  Performance  Period  or  at  such  later  date 
as  permitted  under Section  162(m)  of  the  Code  and  while  the  outcome 
of  the  Performance Goals  are  substantially  uncertain.  Such  Performance 
Goals  may incorporate,  if  and  only  to  the  extent  permitted  under 
Section  162(m)  of the Code,  provisions  for  disregarding  (or  adjusting 
for)  changes  in accounting  methods,  corporate  transactions  (including, 
without  limitation, dispositions    and    acquisitions)    and    other 
  similar    type    events    or circumstances.  To  the  extent  any  such 
provision  would  create impermissible  discretion  under  Section  162(m)  of 
the  Code  or  otherwise violate  Section  162(m)  of  the  Code,  such 
provision  shall  be  of  no  force  or effect. 

 

22

--------------------------------------------------------------------------------

 

 

(d)               Dividends.  Unless  otherwise  determined  by  the  Committee 
at  the  time  of grant,  amounts  equal  to  any  dividends  declared  during 
the  Performance Period  with  respect  to  the  number  of  shares  of  Common 
Stock  covered  by a Performance  Share  will  not  be  paid  to  the 
Participant. 

 

(e)               Payment.  Following  the  Committee’s  determination  in 
accordance  with subsection  (a)  above,  shares  of  Common  Stock  or,  as 
determined  by  the Committee  in  its  sole  discretion,  the  cash 
equivalent  of  such  shares  shall be delivered  to  the  Eligible  Employee, 
Consultant  or  Non-Employee Director,  or  his  legal  representative,  in  an 
amount  equal  to  such individual’s  earned  Performance  Share. 
Notwithstanding  the  foregoing, the Committee  may,  in  its  sole 
discretion,  award  an  amount  less  than  the earned  Performance  Share 
and/or  subject  the  payment  of  all  or  part  of  any Performance  Share 
to  additional  vesting,  forfeiture  and  deferral  conditions as  it  deems 
appropriate. 

 

(f)               Accelerated  Vesting.    Based  on  service,  performance 
and/or  such  other factors  or  criteria,  if  any,  as  the  Committee  may 
determine,  the  Committee may,  in  its  sole  discretion,  at  or  after 
grant,  accelerate  the  vesting  of  all  or any  part  of  any  Performance 
Share  Award  and/or  waive  the  deferral limitations  for  all  or  any  part 
of  such  Award. 

 


ARTICLE  X 

 

OTHER  STOCK-BASED  AWARDS 

 

10.1          Other  Awards.  The  Committee,  in  its  sole  discretion,  is 
authorized  to  grant  to Eligible  Employees,  Consultants  and  Non-Employee 
Directors  Other  Stock-Based  Awards  that are  payable  in,  valued  in 
whole  or  in  part  by  reference  to,  or  otherwise  based  on  or  related 
to shares  of  Common  Stock,  including,  but  not  limited  to,  shares  of 
Common  Stock  awarded  purely as  a  bonus  and  not  subject  to  any
restrictions  or  conditions,  shares  of  Common  Stock  in  payment to
Consultants,  including  attorneys,  shares  of  Common  Stock  in  payment  of 
the  amounts  due under  an  incentive  or  performance  plan  sponsored  or 
maintained  by  the  Company  or  an  Affiliate, performance  units,  dividend 
equivalent  units,  stock  equivalent  units,  restricted  stock  units  and
deferred  stock  units.  To  the  extent  permitted  by  law,  the  Committee 
may,  in  its  sole  discretion, permit  Eligible  Employees  and/or 
Non-Employee  Directors  to  defer  all  or  a  portion  of  their  cash
compensation  in  the  form  of  Other  Stock-Based  Awards  granted  under 
this  Plan,  subject  to  the terms  and  conditions  of  any  deferred 
compensation  arrangement  established  by  the  Company, which  shall  be 
intended  to  comply  with  Section  409A  of  the  Code.  Other  Stock-Based 
Awards may  be  granted  either  alone  or  in  addition  to  or  in  tandem 
with  other  Awards  granted  under  the Plan. 

 

23

--------------------------------------------------------------------------------

 

 

Subject  to  the  provisions  of  this  Plan,  the  Committee  shall,  in  its 
sole  discretion,  have authority  to  determine  the  Eligible  Employees, 
Consultants  and  Non-Employee Directors,  to whom,  and  the  time  or  times 
at  which,  such  Awards  shall  be  made,  the  number  of  shares  of Common 
Stock  to  be  awarded  pursuant  to  such  Awards,  and  all  other 
conditions  of  the  Awards. The  Committee  may  also  provide  for  the 
grant  of  Common  Stock  under  such  Awards  upon  the completion  of  a 
specified  performance  period. 

 

The  Committee  may  condition  the  grant  or  vesting  of  Other  Stock-Based 
Awards  upon the attainment  of  specified  Performance  Goals  as  the 
Committee  may  determine,  in  its  sole discretion; provided  that  to  the 
extent  that such  Other  Stock-Based  Awards  are  intended  to comply  with 
Section  162(m)  of  the  Code,  the  Committee  shall  establish  the 
objective Performance  Goals  for  the  vesting  of  such  Other  Stock-Based 
Awards  based  on  a  performance period  applicable  to  each  Participant  or 
class  of  Participants  in  writing  prior  to  the  beginning  of the
applicable  performance  period  or  at  such  later  date  as  permitted 
under  Section  162(m)  of  the Code and  while  the  outcome  of  the 
Performance  Goals  are  substantially  uncertain.  Such Performance  Goals 
may  incorporate,  if  and  only  to  the  extent  permitted  under  Section 
162(m)  of the Code,  provisions  for  disregarding  (or  adjusting  for) 
changes  in  accounting  methods, corporate  transactions  (including,  without 
limitation,  dispositions  and  acquisitions)  and  other similar  type  events 
or  circumstances.  To  the  extent  any  such  provision  would  create
impermissible  discretion  under  Section  162(m)  of  the  Code  or  otherwise 
violate  Section  162(m) of the  Code,  such  provision  shall  be  of  no 
force  or  effect. 

 

10.1          Terms   and   Conditions.     Other  Stock-Based  Awards  made 
pursuant  to  this Article  X  shall  be  subject  to  the  following  terms 
and  conditions: 

 

(a)               Non-Transferability.  Subject  to  the  applicable 
provisions  of  the  Award agreement  and  this  Plan,  shares  of  Common 
Stock   subject   to   Awards made  under  this  Article  X  may  not  be 
Transferred  prior  to  the  date  on which  the  shares  are  issued,  or,  if 
later,  the  date  on  which  any  applicable restriction,  performance  or 
deferral  period  lapses. 

 

(b)               Dividends.  Unless  otherwise  determined  by  the  Committee 
at  the  time  of Award,  subject  to  the  provisions  of  the  Award 
agreement  and  this  Plan, the recipient  of  an  Award  under  this  Article 
X  shall  not  be  entitled  to receive,  currently  or  on  a  deferred 
basis,  dividends  or  dividend  equivalents with  respect  to  the  number  of 
shares  of  Common  Stock  covered  by  the Award. 

 

(c)               Vesting.     Any  Award  under  this  Article  X  and  any 
Common  Stock covered  by  any  such  Award  shall  vest  or  be  forfeited  to 
the  extent  so provided  in  the  Award  agreement,  as  determined  by  the 
Committee,  in  its sole discretion.  In  the  event  that  a  written 
employment  agreement between  the  Company  and  a  Participant  provides  for 
a  vesting  schedule that  is  more  favorable  than  the  vesting  schedule 
provided  in  the  form  of Award  agreement,  the  vesting  schedule  in  such 
employment  agreement shall  govern,  provided  that  such  agreement  is  in 
effect  on  the  date  of  grant and  applicable  to  the  specific  Award. 

 

24

--------------------------------------------------------------------------------

 

 

(d)               Price.  Common  Stock  issued  on  a  bonus  basis  under 
this  Article  X  may be issued  for  no  cash  consideration;  Common  Stock 
purchased  pursuant  to a purchase  right  awarded  under  this  Article  X 
shall  be  priced,  as determined  by  the  Committee  in  its  sole 
discretion. 

 

(e)               Payment.  Form  of  payment  for  the  Other  Stock-Based 
Award  shall  be specified  in  the  Award  agreement. 

 


ARTICLE  XI 

 

PERFORMANCE-BASED  CASH  AWARDS 

 

11.1          Performance-Based  Cash  Awards.  Performance-Based  Cash  Awards 
may  be granted  either  alone  or  in  addition  to  or  in  tandem  with 
Stock  Options,  Stock  Appreciation Rights,  or  Restricted  Stock.  Subject 
to  the  provisions  of  this  Plan,  the  Committee  shall,  in  its sole
discretion,  have  authority  to  determine  the  Eligible  Employees, 
Consultants  and  Non- Employee  Directors  to  whom,  and  the  time  or 
times  at  which,  such  Awards  shall  be  made,  the dollar  amount  to  be 
awarded  pursuant  to  such  Awards,  and  all  other  conditions  of  the 
Awards. The  Committee  may  also  provide  for  the  payment  of  a  dollar 
amount  under  such  Awards  upon the completion  of  a  specified  Performance 
Period. 

 

For  each  Participant,  the  Committee  may  specify  a  targeted  performance 
award.  The individual  target  award  may  be  expressed,  at  the 
Committee’s  discretion,  as  a   fixed   dollar amount,  a  percentage  of 
base  pay  or  total  pay  (excluding  payments  made  under  the  Plan),  or 
an amount  determined  pursuant  to  an  objective  formula  or  standard. 
Establishment  of  an  individual target  award  for  a  Participant  for  a 
calendar  year  shall  not  imply  or  require  that  the  same  level
individual  target  award  (if  any  such  award  is  established  by  the 
Committee  for  the  relevant Participant)  be  set  for  any  subsequent 
calendar  year.  At  the  time  the  Performance  Goals  are established,  the 
Committee  shall  prescribe  a  formula  to  determine  the  percentages 
(which  may  be greater  than  100%)  of  the  individual  target  award  which 
may  be  payable  based  upon  the  degree of attainment  of  the  Performance 
Goals  during  the  calendar  year.  Notwithstanding  anything  else herein, 
the  Committee  may,  in  its  sole  discretion,  elect  to  pay  a 
Participant  an  amount  that  is  less than  the  Participant’s  individual 
target  award  (or  attained  percentage  thereof)  regardless  of  the degree 
of  attainment  of  the  Performance  Goals;  provided  that  no  such 
discretion  to  reduce  an Award  earned  based  on  achievement  of  the 
applicable  Performance  Goals  shall  be  permitted  for the calendar  year 
in  which  a  Change  in  Control  of  the  Company  occurs,  or  during  such 
calendar year  with  regard  to  the  prior  calendar  year  if  the  Awards 
for  the  prior  calendar  year  have  not been  made  by  the  time  of  the 
Change  in  Control  of  the  Company,  with  regard  to  individuals  who were 
Participants  at  the  time  of  the  Change  in  Control  of  the  Company. 

 

11.2          Terms   and   Conditions.     Performance-Based  Awards  made 
pursuant  to  this Article  XI  shall  be  subject  to  the  following  terms 
and  conditions: 

 

(a)               Vesting  of   Performance-Based   Cash   Award.    At  the 
expiration  of  the applicable  Performance  Period,  the  Committee  shall 
determine  and  certify in writing  the  extent  to  which  the  Performance 
Goals  established  pursuant to Section  11.2(c)  are  achieved  and  the 
percentage  of  the  Participant’s individual  target  award  has  been  vested 
and  earned. 

 

25

--------------------------------------------------------------------------------

 

 

(b)               Waiver  of  Limitation.  In  the  event  of  the 
Participant’s  Disability  or  death, or in  cases  of  special  circumstances, 
the  Committee  may,  in  its  sole discretion,  waive  in  whole  or  in  part 
any  or  all  of  the  limitations  imposed hereunder  (if  any)  with  respect 
to  any  or  all  of  an  Award  under  this  Article XI. 

 

(c)               Objective  Performance  Goals,  Formulae  or  Standards. 

 

(i)                The  Committee  shall  establish  the  objective  Performance
Goals  and  the  individual  target  award  (if  any)  applicable  to  each
Participant  or  class  of  Participants  in  writing  prior  to  the 
beginning  of  the applicable  Performance  Period  or  at  such  later  date 
as  permitted  under Section  162(m)  of  the  Code  and  while  the  outcome 
of  the  Performance Goals  are  substantially  uncertain.  Such  Performance 
Goals  may incorporate,  if  and  only  to  the  extent  permitted  under 
Section  162(m)  of the Code,  provisions  for  disregarding  (or  adjusting 
for)  changes  in accounting  methods,  corporate  transactions  (including, 
without  limitation, dispositions  and  acquisitions)  and  other  similar 
type  events  or circumstances.  To  the  extent  any  Performance-Based  Award 
is  intended to comply  with  the  provisions  of Section  162(m)  of  the 
Code,  if  any provision  would  create  impermissible  discretion  under 
Section  162(m)  of the Code  or  otherwise  violate  Section  162(m)  of  the 
Code,  such  provision shall  be  of  no  force  or  effect. 

 

(ii)              The  measurements  used  in  Performance  Goals  set  under 
the Plan  shall  be  determined  in  accordance  with  Generally  Accepted
Accounting  Principles  (“GAAP”),  except,  to  the  extent  that  any 
objective Performance  Goals  are  used,  if  any  measurements  require 
deviation  from GAAP,  such  deviation  shall  be  at  the  discretion  of  the 
Committee  at  the time  the  Performance  Goals  are  set  or  at  such  later 
time  to  the  extent permitted  under  Section  162(m)  of  the  Code. 

 

(d)               Payment.  Following  the  Committee’s  determination  and 
certification  in accordance  with  subsection  (a)  above,  the 
Performance-Based  Cash Award  amount  shall  be  delivered  to  the  Eligible 
Employee,  Consultant  or Non-Employee  Director,  or  his  legal 
representative,  in  accordance  with the terms  and  conditions  of  the 
Award  agreement. 

 


ARTICLE  XII 

 

TERMINATION 

 

12.1          Termination.    The  following  rules  apply  with  regard  to
  the  Termination   of  a Participant. 

 

26

--------------------------------------------------------------------------------

 

 

(a)               Rules  Applicable  to  Stock  Option  and  Stock 
Appreciation  Rights.  Unless otherwise  determined  by  the  Committee  at 
grant  (or,  if  no  rights  of  the Participant  are  reduced,  thereafter): 

 

(i)                 Termination  by  Reason  of  Death  or  Disability.  If  a
Participant’s  Termination  is  by  reason  of  death  or  Disability,  all 
Stock Options  or  Stock  Appreciation  Rights  that  are  held  by  such 
Participant  that are  vested  and  exercisable  at  the  time  of  the 
Participant’s  Termination  may be exercised  by  the  Participant  (or,  in the
case  of death, by the  legal representative  of  the  Participant’s  estate) 
at  any  time  within  a  one-year period  from  the  date  of  such 
Termination,  but  in  no  event  beyond  the expiration  of  the  stated  term 
of  such  Stock  Options  or  Stock  Appreciation Rights;  provided,  however, 
if  the  Participant  dies  within  such  exercise period,  all  unexercised 
Stock  Options  or  Stock  Appreciation  Rights  held by  such  Participant 
shall  thereafter  be  exercisable,  to  the  extent  to  which they  were 
exercisable  at  the  time  of  death,  for  a  period  of  one  year  from the
date  of  such  death,  but  in  no  event  beyond  the  expiration  of  the 
stated term  of  such  Stock  Options  or  Stock  Appreciation  Rights. 

 

(ii)               Involuntary  Termination  Without  Cause.  If  a 
Participant’s Termination  is  by  involuntary  termination  without  Cause, 
all  Stock Options  or  Stock  Appreciation  Rights  that  are  held  by  such 
Participant  that are  vested  and  exercisable  at  the  time  of  the 
Participant’s  Termination  may be exercised  by  the  Participant  at  any 
time  within  a  period  of  90  days  from the date  of  such  Termination, 
but  in  no  event  beyond  the  expiration  of  the stated  term  of  such 
Stock  Options  or  Stock  Appreciation  Rights. 

 

(iii)             Voluntary  Termination.  If  a  Participant’s  Termination  is
voluntary  (other  than  a  voluntary  termination  described  in  Section
12.2(a)(iv)(2)  below),  all  Stock  Options  or  Stock  Appreciation  Rights 
that are  held  by  such  Participant  that  are  vested  and  exercisable  at 
the  time  of the Participant’s  Termination  may  be  exercised  by  the 
Participant  at  any time  within  a  period  of  30  days  from  the  date  of 
such  Termination,  but  in no event  beyond  the  expiration  of  the  stated 
terms  of  such  Stock  Options or Stock  Appreciation  Rights. 

 

(iv)             Termination  for  Cause.  If  a  Participant’s  Termination: 
(1) is for  Cause  or  (2)  is  a  voluntary  Termination  (as  provided  in 
sub-section 

(iii)  above)  after  the  occurrence  of  an  event  that  would  be  grounds 
for  a Termination  for  Cause,  all  Stock  Options  or  Stock  Appreciation 
Rights, whether  vested  or  not  vested,  that  are  held  by  such 
Participant  shall thereupon  terminate  and  expire  as  of  the  date  of 
such  Termination. 

 

(v)  Unvested  Stock  Options   and   Stock   Appreciation   Rights. Stock 
Options  or  Stock  Appreciation  Rights  that  are  not  vested  as  of  the
date  of  a  Participant’s  Termination  for  any  reason  shall terminate  and
expire  as  of  the  date  of  such  Termination. 

 

27

--------------------------------------------------------------------------------

 

 

(b)               Rules  Applicable  to  Restricted  Stock,  Performance 
Shares,  Other  Stock- Based  Awards  and  Performance-Based  Cash  Awards. 
Unless  otherwise determined  by  the  Committee  at  grant  or  thereafter, 
upon  a  Participant’s Termination  for  any  reason:  (i)  during  the 
relevant  Restriction  Period,  all Restricted  Stock  still  subject  to 
restriction  shall  be  forfeited;  and  (ii)  any unvested  Performance 
Shares,  Other  Stock-Based  Awards  or Performance-Based  Cash  Awards  shall 
be  forfeited 

 


ARTICLE  XIII 

 

CHANGE  IN  CONTROL  PROVISIONS 

 

13.1          Benefits.  In  the  event  of  a  Change  in  Control  of  the 
Company,  and  except  as otherwise  provided  by  the  Committee  in  an 
Award  agreement  or  in  a  written  employment agreement  between  the 
Company  and  a  Participant,  a  Participant’s  unvested  Award  shall  vest
and  a  Participant’s  Award  shall  be  treated  in  accordance  with  one  of 
the  following  methods  as determined  by  the  Committee  in  its  sole 
discretion: 

 

(a)               Awards,  whether  or  not  then  vested,  shall  be 
continued,  assumed,  have new  rights  substituted  therefor  or  be  treated 
in  accordance  with  Section 4.2(d)  hereof,  as  determined  by  the 
Committee  in  its  sole  discretion,  and restrictions  to  which  any  shares 
of  Restricted  Stock  or  any  other  Award granted  prior  to  the  Change 
in  Control  are  subject  shall  not  lapse  upon  a Change  in  Control  and 
the  Restricted  Stock  or  other  Award  shall,  where appropriate  in  the 
sole  discretion  of  the  Committee,  receive  the  same distribution  as 
other  Common  Stock  on  such  terms  as  determined  by  the Committee; 
provided  that,  the  Committee  may,  in  its  sole  discretion, decide  to 
award  additional  Restricted  Stock  or  other  Award  in  lieu  of  any cash 
distribution.  Notwithstanding  anything  to  the  contrary  herein,  for
purposes  of  Incentive  Stock  Options,  any  assumed  or  substituted  Stock
Option  shall  comply  with  the  requirements  of  Treasury  Regulation  §
1.424-1  (and  any  amendments  thereto). 

 

(b)               The  Committee,  in  its  sole  discretion,  may  provide 
for  the  purchase  of  any Awards  by  the  Company  or  an  Affiliate  for 
an  amount  of  cash  equal  to  the excess  of  the  Change  in  Control 
Price  (as  defined  below)  of  the  shares  of Common  Stock  covered  by 
such  Awards,  over   the   aggregate   exercise price  of  such  Awards.  For 
purposes  of  this  Section  13.1,  “Change  in  Control  Price”  shall  mean 
the  highest  price  per  share  of  Common  Stock paid  in  any  transaction 
related  to  a  Change  in  Control  of  the  Company. 

 

(c)               The  Committee  may,  in  its  sole  discretion,  provide 
for  the  cancellation  of any  Awards  without  payment,  if  the  Change  in 
Control  Price  is  less  than the Fair  Market  Value  of  such  Award  on 
the  date  of  grant. 

 

28

--------------------------------------------------------------------------------

 

 

(d)               Notwithstanding  anything  else  herein,  the  Committee 
may,  in  its  sole discretion,  provide  for  accelerated  vesting  or  lapse 
of  restrictions,  of  an Award  at  the  time  of  grant  or  at  any  time 
thereafter. 

 

13.2          Change   in   Control.     Unless  otherwise  determined  by  the 
Committee  in  the applicable  Award  agreement  (or  other  written  agreement 
approved  by  the  Committee  including, without  limitation,  an  employment 
agreement),  a  “Change  in  Control”  shall  be  deemed  to  occur on the 
occurrence  of  any  of  the  following: 

 

(a)               An  acquisition  of  any  common  stock  or  other  voting 
securities  of  the Company  entitled  to  vote  generally  for  the  election 
of  directors  (the "Voting  Securities")  by  any  “Person”  or  “Group”  (as 
each  such  term  is used  for  purposes  of  Section  13(d)  or  14(d)  of 
the  Exchange  Act), immediately  after  which  such  Person  or  Group,  as 
the  case  may  be,  has “Beneficial  Ownership”  (within  the  meaning  of 
Rule  13d-3  promulgated under  the  Exchange  Act)  of  more  than  20%  of 
the  then  outstanding  shares of Common  Stock  or  the  combined  voting 
power  of  the  Company’s  then outstanding  Voting  Securities;  provided, 
however,  that  in  determining whether  a  “Change  in  Control”  has 
occurred,  shares  of  Common  Stock  or Voting  Securities  that  are 
acquired  in  a  Non-Control  Acquisition  (as defined  below)  shall  not 
constitute  an  acquisition  which  would  cause  a Change  in  Control.  A 
“Non-Control  Acquisition”  shall  mean  an acquisition  by  (i)  the  Company, 
(ii)  any  Subsidiary  or  (iii)  any  employee benefit  plan  maintained  by 
the  Company  or  any  Subsidiary,  including  a trust  forming  part  of  any 
such  plan  (an  “Employee  Benefit  Plan”); 

 

(b)               During  any  2-year  period,  individuals  who,  at  the 
beginning  of  such  2-year period,  constitute  the  Board  (the  “Incumbent 
Board  of  Directors”),  cease for  any  reason  to  constitute  at  least  50% 
of  the  members  of  the  Board; provided,  however,  that  (i)  if  the 
election  or  nomination  for  election  by  the Company’s  shareholders  of 
any  new  director  was  approved  by  a  vote  of  at least  two-thirds  of 
the  Incumbent  Board  of  Directors,  such  new  director shall,  for 
purposes  hereof,  be  deemed  to  be  a  member  of  the  Incumbent Board  of 
Directors,  and  (ii)  no  individual  shall  be  deemed  to  be  a  member of
the  Incumbent  Board  of  Directors  if  such  individual  initially  assumed
office  as  a  result  of  either  an  actual  or  threatened  “Election 
Contest”  (as described  in  Rule  14a-11  promulgated  under  the  Exchange 
Act)  or  other actual  or  threatened  solicitation  of  proxies  or  consents 
by  or  on  behalf  of  a Person  or  Group  other  than  the  Board  of 
Directors  (a  “Proxy  Contest”) including  by  reason  of  any  agreement 
intended  to  avoid  or  settle  any Election  Contest  or  Proxy  Contest; 

 

29

--------------------------------------------------------------------------------

 

 

(c)               The  consummation  of  a  merger,  consolidation  or 
reorganization  involving the Company  or  any  Subsidiary,  unless  the 
merger,  consolidation  or reorganization is a Non-Control Transaction. A
“Non-Control  Transaction”  shall  mean  a  merger,  consolidation  or 
reorganization  of  the Company  or  any  Subsidiary  where:   (A)  the 
shareholders  of  the  Company (or  such  Subsidiary,  as  the  case  may  be) 
who  immediately  prior  to  the merger,  consolidation  or  reorganization 
owned,  directly  or  indirectly,  at least  50%  of  the  combined  voting 
power  of  the  outstanding  Voting Securities  of  the  Company  or  such 
Subsidiary  immediately  following  such merger,  consolidation  or 
reorganization,  own  at  least  50%  of  the  combined voting  power  of  the 
outstanding  voting  securities  of  the  corporation resulting  from  such 
merger,  consolidation  or  reorganization  (the "Surviving  Corporation"),  in 
substantially  the  same  proportions  as  their ownership  of  the  Common 
Stock  or  Voting  Securities,  as  the  case  may  be, immediately  prior  to 
the  merger,  consolidation  or  reorganization;  (B)  the individuals  who 
were  members  of  the  Incumbent  Board  of  Directors immediately  prior to
the  execution  of the agreement  providing  for the merger,  consolidation  or 
reorganization  constitute  at  least  two-thirds  of  the members  of  the 
board  of  directors  of  the  Surviving  Corporation,  or  a corporation 
beneficially  owning,  directly  or  indirectly,  a  majority  of  the
outstanding  voting  securities of the  Surviving  Corporation,  and  (C)  no
Person  or  Group,  other  than  (1)  the  Company,  (2)  any  Subsidiary,  (3) 
any Employee  Benefit  Plan  or  (4)  any  other  Person  or  Group   who,
immediately  prior  to  the  merger,  consolidation  or  reorganization,  had
Beneficial  Ownership  of  not  less  than  20%  of  the  outstanding  Voting
Securities  or  Common  Stock,  has  Beneficial  Ownership  of  20%  or  more 
of the combined   voting   power   of  the   Surviving   Corporation's
outstanding  voting  securities  or  common  stock; 

 

(d)               A  complete  liquidation  or  dissolution  of  the  Company; 
or 

 

(e)               The  sale  or  other  disposition  of  all  or  substantially 
all  of  the  assets  of  the Company  to  any  Person  (other  than  a 
transfer  to  a  Subsidiary). 

 

Notwithstanding  the  foregoing,  a  “Change  in  Control”  shall  not  be 
deemed  to  have occurred  solely  because  any  Person  or  Group  (the 
“Subject  Person”)  acquired  Beneficial Ownership  of  more  than  the 
permitted  amount  of  the  then  outstanding  Voting  Securities  or Common 
Stock  of  the  Company  as  a  result  of  an  acquisition  of  Voting 
Securities  or  Common Stock  by  the  Company,  which,  by  reducing  the 
number  of  shares  of  Voting  Securities   or Common  Stock  then 
outstanding,  increases  the  proportional  number  of  shares  beneficially 
owned by  the  Subject  Person;  provided,  however,  that  if  a  Change  in 
Control  would  have  occurred  (but for  the  operation  of  this  sentence) 
as  a  result  of  the  acquisition  of  Voting  Securities  or  common stock 
by  the  Company,  and  after  such  acquisition  by  the  Company,  the 
Subject  Person  becomes the beneficial  owner  of  any  additional  shares  of 
Voting  Securities  or  Common  Stock,  which increases  the  percentage  of 
the  then  outstanding  shares  of  Voting  Securities  or  Common  Stock
beneficially  owned  by  the  Subject  Person,  then  a  Change  in  Control 
shall  be  deemed  to  have occurred.  In  addition,  notwithstanding  the 
foregoing,  the  acquisition  or  ownership  of  any Common  Stock  or  Voting 
Securities  by  Applied  Digital  Solutions,  Inc.  and  its  Affiliates
(determined  as  if  it  was  the  Company)  shall  not  cause  or  result  in 
a  Change  in  Control. 

 

30

--------------------------------------------------------------------------------

 

 


ARTICLE  XIV 

 

TERMINATION  OR  AMENDMENT  OF  PLAN 

 

14.1          Termination  or  Amendment.  Notwithstanding  any  other 
provision  of  this  Plan, the Board  or  the  Committee  may  at  any  time, 
and  from  time  to  time,  amend,  in  whole  or  in  part, any  or  all  of 
the  provisions  of  this  Plan  (including  any  amendment  deemed  necessary 
to  ensure that  the  Company  may  comply  with  any  regulatory  requirement 
referred  to  in  Article  XVI),  or suspend  or  terminate  it  entirely, 
retroactively  or  otherwise;  provided,  however,  that,  unless otherwise 
required  by  law  or  specifically  provided  herein,  the  rights  of  a 
Participant  with  respect to Awards  granted  prior  to  such  amendment, 
suspension  or  termination,  may  not  be  impaired without  the  consent  of 
such  Participant  and,  provided  further,  without  the  approval  of  the
stockholders  of  the  Company  in  accordance  with  the  laws  of  the  State 
of  Nevada,  to  the  extent required  by  the  applicable  provisions  of 
Rule  16b-3  or  Section  162(m)  of  the  Code,  pursuant  to the requirements 
of  any  applicable  stock  exchange  rule,  or,  to  the  extent  applicable 
to  Incentive Stock  Options,  Section  422  of  the  Code,  no  amendment  may 
be  made  which  would: 

 

(a)               increase  the  aggregate  number  of  shares  of  Common 
Stock  that  may  be issued  under  this  Plan  pursuant  to  Section  4.1 
(except  by  operation  of Section  4.2); 

 

(b)               increase  the  maximum  individual  Participant  limitations 
for  a  fiscal  year under  Section  4.1(b)  (except  by  operation  of 
Section  4.2); 

 

(c)               change  the  classification  of  Eligible  Employees  or 
Consultants  eligible  to receive  Awards  under  this  Plan; 

 

(d)               decrease  the  minimum  option  price  of  any  Stock  Option 
or  Stock Appreciation  Right; 

 

(e)               extend  the  maximum  option  period  under  Section  6.3; 

 

(f)                alter  the  Performance  Goals  for  the  Award  of 
Restricted  Stock, Performance  Shares  or  Other  Stock-Based  Awards  subject 
to  satisfaction of Performance  Goals; 

 

(g)               award  any  Stock  Option  or  Stock  Appreciation  Right  in 
replacement  of  a canceled  Stock  Option  or  Stock  Appreciation  Right 
with  a  higher  exercise price,  except  in  accordance  with  Section 
6.3(g);  or 

 

(h)               require  stockholder  approval  in  order  for  this  Plan 
to  continue  to  comply with  the  applicable  provisions  of  Section  162(m) 
of  the  Code  or,  to  the extent  applicable  to  Incentive  Stock  Options, 
Section  422  of  the  Code.  In no event  may  this  Plan  be  amended 
without  the  approval  of  the stockholders  of  the  Company  in  accordance 
with  the  applicable  laws  of the State  of  Nevada  to  increase  the 
aggregate  number  of  shares  of Common  Stock  that  may  be  issued  under 
this  Plan,  decrease  the  minimum exercise  price  of  any  Stock  Option  or 
Stock  Appreciation  Right,  or  to make  any  other  amendment  that  would 
require  stockholder  approval  under any  applicable  rule  of  any  exchange 
or  system  on  which  the  Company's securities  are  listed  or  traded  at 
the  request  of  the  Company. 

 

31

--------------------------------------------------------------------------------

 

 

The  Committee  may  amend  the  terms  of  any  Award  theretofore  granted, 
prospectively  or retroactively,  but,  subject  to  Article  IV  above  or  as 
otherwise  specifically  provided  herein,  no such  amendment  or  other 
action  by  the  Committee  shall  impair  the  rights  of  any  holder  without
the holder's  consent. 

 


ARTICLE  XV 

 

UNFUNDED  PLAN 

 

15.1     Unfunded  Status  of  Plan.  This  Plan  is  an  “unfunded”  plan  for 
incentive  and deferred  compensation.  With  respect  to  any  payments  as 
to  which  a  Participant  has  a  fixed  and vested  interest  but  that  are 
not  yet  made  to  a  Participant  by  the  Company,  nothing  contained
herein  shall  give  any  such  Participant  any  rights  that  are  greater 
than  those  of  a   general unsecured  creditor  of  the  Company. 

 


ARTICLE  XVI 

 

GENERAL  PROVISIONS 

 

16.1          Legend.  The  Committee  may  require  each  person  receiving 
shares  of  Common Stock  pursuant  to  a  Stock  Option  or  other  Award 
under  the  Plan  to  represent  to  and  agree  with the Company  in  writing 
that  the  Participant  is  acquiring  the  shares  without  a  view  to 
distribution thereof  to  the  extent  the  Award  is  not  registered  or 
registered  for  resale.  In  addition  to  any legend  required  by  this 
Plan,  the  certificates  for  such  shares  may  include  any  legend  that 
the Committee,  in  its  sole  discretion,  deems  appropriate  to  reflect 
any  restrictions  on  Transfer. 

 

All  certificates  for  shares  of  Common  Stock  delivered  under  the  Plan 
shall  be  subject  to such  stop  transfer  orders  and  other  restrictions 
as  the  Committee  may,  in  its  sole  discretion,  deem advisable  under 
the  rules,  regulations  and  other  requirements  of  the  Securities  and 
Exchange Commission,  any  national  securities  exchange  system  upon  whose 
system  the  Common  Stock  is then  quoted,  any  applicable  Federal  or 
state  securities  law,  and  any  applicable  corporate  law,  and the
Committee  may  cause  a  legend  or  legends  to  be  put  on  any  such 
certificates  to  make appropriate  reference  to  such  restrictions. 

 

16.2          Other   Plans.    Nothing  contained  in  this  Plan  shall 
prevent  the  Board  from adopting  other  or  additional  compensation 
arrangements,  subject  to  stockholder  approval  if  such approval  is 
required,  and  such  arrangements  may  be  either  generally  applicable  or 
applicable only  in  specific  cases. 

 

16.3          No  Right  to  Employment/Directorship/Consultancy.  Neither 
this  Plan  nor  the grant  of  any  Option  or  other  Award  hereunder  shall 
give  any  Participant  or  other  employee, Consultant  or  Non-Employee 
Director  any  right  with  respect  to  continuance  of  employment,
consultancy  or  directorship  by  the  Company  or  any  Affiliate,  nor 
shall  they  be  a  limitation  in  any way  on  the  right  of  the  Company 
or  any  Affiliate  by  which  an  employee  is  employed  or  a Consultant   or
  Non-Employee   Director   is   retained   to   terminate   his   or   her
  employment, consultancy  or  directorship  at  any  time. 

 

32

--------------------------------------------------------------------------------

 

 

16.4          Withholding  of  Taxes.  The  Company  shall  have  the  right 
to  deduct  from  any payment  to  be  made  pursuant  to  this  Plan,  or  to 
otherwise  require,  prior  to  the  issuance  or delivery  of  any  shares  of 
Common  Stock  or  the  payment  of  any  cash  hereunder,  payment  by  the
Participant  of,  any  Federal,  state  or  local  taxes  required  by  law  to 
be  withheld.  Upon  the  vesting of Restricted  Stock  (or  other  Award  that 
is  taxable  upon  vesting),  or  upon  making  an  election under  Section 
83(b)  of  the  Code,  a  Participant  shall  pay  all  required  withholding 
to  the Company.  Any  statutorily  required  withholding  obligation  with 
regard  to  any  Participant  may  be satisfied,  subject  to  the  advance 
consent  of  the  Committee,  by  reducing  the  number  of  shares  of Common 
Stock  otherwise  deliverable  or  by  delivering  shares  of  Common  Stock 
already  owned. Any  fraction  of  a  share  of  Common  Stock  required  to 
satisfy  such  tax  obligations  shall  be disregarded  and  the  amount  due 
shall  be  paid  instead  in  cash  by  the  Participant. 

 

16.5          No  Assignment  of  Benefits.  No  Award  or  other  benefit 
payable  under  this  Plan shall,  except  as  otherwise  specifically 
provided  by  law  or  permitted  by  the  Committee,  be Transferable  in  any 
manner,  and  any  attempt  to  Transfer  any  such  benefit  shall  be  void, 
and  any such  benefit  shall  not  in  any  manner  be  liable  for  or 
subject  to  the  debts,  contracts,  liabilities, engagements  or  torts  of 
any  person  who  shall  be  entitled  to  such  benefit,  nor  shall  it  be 
subject  to attachment  or  legal  process  for  or  against  such  person. 

 


16.6          LISTING  AND  OTHER  CONDITIONS. 

 

(a)               Unless  otherwise  determined  by  the  Committee,  as  long 
as  the  Common Stock  is  listed  on  a  national  securities  exchange  or 
system  sponsored  by  a national  securities  association,  the  issue  of 
any  shares  of  Common  Stock pursuant  to  an  Award  shall  be  conditioned 
upon  such  shares  being  listed on such  exchange  or  system.  The  Company 
shall  have  no  obligation  to issue such  shares  unless  and  until  such 
shares  are  so  listed,  and  the  right  to exercise  any  Option  or  other 
Award  with  respect  to  such  shares  shall  be suspended  until  such 
listing  has  been  effected. 

 

(b)               If  at  any  time  counsel  to  the  Company  shall  be  of 
the  opinion  that  any  sale or delivery  of  shares  of  Common  Stock 
pursuant  to  an  Option  or  other Award  is  or  may  in  the  circumstances 
be  unlawful  or  result  in  the imposition  of  excise  taxes  on  the 
Company  under  the  statutes,  rules  or regulations  of  any  applicable 
jurisdiction,  the  Company  shall  have  no obligation  to  make  such  sale 
or  delivery,  or  to  make  any  application  or  to effect  or  to  maintain 
any  qualification  or  registration  under  the  Securities Act  or 
otherwise,  with  respect  to  shares  of  Common  Stock  or  Awards,  and the
right  to  exercise  any  Option  or  other  Award  shall  be  suspended  until,
in the  opinion  of  said  counsel,  such  sale  or  delivery  shall  be 
lawful  or  will not  result  in  the  imposition  of  excise  taxes  on  the 
Company. 

 

(c)               Upon  termination  of  any  period  of  suspension  under 
this  Section  16.6,  any Award  affected  by  such  suspension  which  shall 
not  then  have  expired  or terminated  shall  be  reinstated  as  to  all 
shares  available  before  such suspension  and  as  to  shares  which  would 
otherwise  have  become  available during  the  period  of  such  suspension, 
but  no  such  suspension  shall  extend the term  of  any  Award. 

 

33

--------------------------------------------------------------------------------

 

 

(d)               A  Participant  shall  be  required  to  supply  the  Company 
with  any certificates,  representations  and  information  that   the
  Company  requests and  otherwise  cooperate  with  the  Company  in 
obtaining  any  listing, registration,  qualification,  exemption,  consent  or 
approval  the  Company deems  necessary  or  appropriate. 

 

16.7          Governing  Law.  This  Plan  and  actions  taken  in  connection 
herewith  shall  be governed  and  construed  in  accordance  with  the  laws 
of  the  State  of  Nevada  (regardless  of  the  law that  might  otherwise 
govern  under  applicable  Nevada  principles  of  conflict  of  laws). 

 

16.8          Construction.  Wherever  any  words  are  used  in  this  Plan 
in  the  masculine  gender they  shall  be  construed  as  though  they  were 
also  used  in  the  feminine  gender  in  all  cases  where they  would  so 
apply,  and  wherever  any  words  are  used  herein  in  the  singular  form 
they  shall  be construed  as  though  they  were  also  used  in  the  plural 
form  in  all  cases  where  they  would  so apply. 

 

16.9          Other  Benefits.  No  Award  granted  or  paid  out  under  this 
Plan  shall  be  deemed compensation  for  purposes  of  computing  benefits 
under  any  retirement  plan  of  the  Company  or its  Affiliates  nor  affect 
any  benefits  under  any  other  benefit  plan  now  or  subsequently  in 
effect under  which  the  availability  or  amount  of  benefits  is  related 
to  the  level  of  compensation. 

 

16.10          Costs.  The  Company  shall  bear  all  expenses  associated 
with  administering  this Plan,  including  expenses  of  issuing  Common 
Stock  pursuant  to  any  Awards  hereunder. 

 

16.11          No  Right  to  Same  Benefits.  The  provisions  of  Awards 
need  not  be  the  same with  respect  to  each  Participant,  and  such 
Awards  to  individual  Participants  need  not  be  the  same in subsequent 
years. 

 

16.12          Death/Disability.  The  Committee  may  in  its  sole 
discretion  require  the  transferee of a  Participant  to  supply  it  with 
written  notice  of  the  Participant’s  death  or  Disability  and  to supply 
it  with  a  copy  of  the  will  (in  the  case  of  the  Participant’s 
death)  or  such  other  evidence  as the Committee  deems  necessary  to 
establish  the  validity  of  the  transfer  of  an  Award.  The Committee 
may,  in  its  discretion,  also  require  the  agreement  of  the  transferee 
to  be  bound  by  all of the  terms  and  conditions  of  the  Plan. 

 

16.13          Section  16(b)  of  the  Exchange  Act.  All  elections  and 
transactions  under  this Plan  by  persons  subject  to  Section  16  of  the 
Exchange  Act  involving  shares  of  Common  Stock are  intended  to  comply 
with  any  applicable  exemptive  condition  under  Rule  16b-3.  The Committee 
may,  in its  sole  discretion,  establish  and  adopt  written  administrative 
guidelines, designed  to  facilitate  compliance  with  Section  16(b)  of the 
Exchange  Act,  as it  may  deem necessary  or  proper  for  the 
administration  and  operation  of  this  Plan  and  the  transaction  of
business  thereunder. 

 

34

--------------------------------------------------------------------------------

 

 

16.14          Section  409A  of  the  Code.  The  Plan  is  intended  to 
comply  with  the  applicable requirements  of  Section  409A  of  the  Code 
and  shall  be  limited,  construed  and  interpreted  in accordance  with 
such  intent.  To  the  extent  that  any  Award  is  subject  to  Section 
409A  of  the Code,  it  shall  be  paid  in  a  manner  that  will  comply 
with  Section  409A  of  the  Code,  including proposed,  temporary  or  final 
regulations  or  any  other  guidance  issued  by  the  Secretary  of  the
Treasury  and  the  Internal  Revenue  Service  with   respect   thereto.
  Notwithstanding  anything herein  to  the  contrary,  any  provision  in  the 
Plan  that  is  inconsistent  with  Section  409A  of  the Code shall  be 
deemed  to  be  amended  to  comply  with  Section  409A  of  the  Code  and 
to  the  extent such  provision  cannot  be  amended  to  comply  therewith, 
such  provision  shall  be  null  and  void. 

 

16.15          Successor   and   Assigns.     The  Plan  shall  be  binding  on 
all  successors  and permitted  assigns  of  a  Participant,  including, 
without  limitation,  the  estate  of  such  Participant  and the executor, 
administrator  or  trustee  of  such  estate. 

 

16.16          Severability  of  Provisions.  If  any  provision  of  the  Plan 
shall  be  held  invalid  or unenforceable,  such  invalidity  or 
unenforceability  shall  not  affect  any  other  provisions  hereof, and  the 
Plan  shall  be  construed  and  enforced  as  if  such  provisions  had  not 
been  included. 

 

16.17          Payments  to  Minors,  Etc.  Any  benefit  payable  to  or  for 
the  benefit  of  a  minor, an  incompetent  person  or  other  person 
incapable  of  receipt  thereof  shall  be  deemed  paid  when paid  to  such 
person’s  guardian  or  to  the  party  providing  or  reasonably  appearing 
to  provide  for the care  of  such  person,  and  such  payment  shall  fully 
discharge  the  Committee,  the  Board,  the Company,  its  Affiliates  and 
their  employees,  agents  and  representatives  with  respect  thereto. 

 

16.18          Headings  and  Captions.    The  headings  and  captions  herein 
are  provided  for reference  and  convenience  only,  shall  not  be 
considered  part  of  the  Plan,  and  shall  not  be employed  in  the 
construction  of  the  Plan. 

 


ARTICLE  XVII 

 

EFFECTIVE  DATE  OF  PLAN 

 

The  Plan  shall  become  effective  upon  the  date  specified  by  the  Board 
in  its  resolution adopting  the  Plan,  subject  to  the  approval  of  the 
Plan  by  the  stockholders  of  the  Company  in accordance  with  the 
requirements  of  the  laws  of  the  State  of  Nevada. 

 

35

--------------------------------------------------------------------------------

 

 


ARTICLE  XVIII 

 

TERM  OF  PLAN 

 

No  Award  shall  be  granted  pursuant  to  the  Plan  on  or  after  the 
tenth  anniversary  of  the earlier  of  the  date  the  Plan  is  adopted  or 
the  date  of  stockholder  approval,  but  Awards  granted prior  to  such 
tenth  anniversary  may  extend  beyond  that  date;  provided  that  no  Award 
(other  than a Stock  Option  or  Stock  Appreciation  Right)  that  is 
intended  to  be  “performance-based”  under Section  162(m)  of  the  Code 
shall  be  granted  unless  the  Plan  and  the  Performance  Goals  are
approved  by  the  stockholders  of  the  Company  or  after  the  fifth 
anniversary  of  the  stockholder approval  of  the  Performance  Goals  unless 
the  Performance  Goals  are  again  approved  by  the stockholders  no  later 
than  the  first  stockholder  meeting  that  occurs  in  the  fifth  year 
following  the year  in  which  stockholders  approve  the  Performance 
Goals.. 

 


ARTICLE  XIX 

 

NAME  OF  PLAN 

 

This  Plan  shall  be  known  as  “BRAZIL  MINERALS,  INC.  2013  Stock 
Incentive  Plan.” 

 

36

--------------------------------------------------------------------------------